Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONVERTIBLE NOTES PURCHASE AGREEMENT
 
Dated as of April 10, 2007
 
between
 
CHINA GOLD, LLC
 
as Purchaser
 
and
 
WITS BASIN PRECIOUS MINERALS INC.
 
 as Issuer
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



       
Page
Section 1.
 
Definitions and Related Matters
 
1
1.1
 
Definitions
 
1
1.2
 
Accounting Principles
 
9
1.3
 
Other Interpretive Matters
 
9
Section 2.
 
Authorization, Issuance and Closing
 
10
2.1
 
Authorization of the Notes
 
10
2.2
 
Purchase and Sale of the Initial Note at the Initial Closing
 
10
2.3
 
Purchase and Sales of the Additional Notes
 
10
2.4
 
The Initial Closing
 
11
Section 3.
 
Conditions of Purchaser’s Obligation at the Initial Closing
 
11
3.1
 
Representations, Warranties and Covenants; No Event of Default
 
11
3.2
 
Governing Documents
 
11
3.3
 
Guaranty and Security Agreement
 
11
3.4
 
Stock Pledge Agreement
 
11
3.5
 
Securities Law Compliance
 
12
3.6
 
Closing Fees and Expenses
 
12
3.7
 
Opinion of Issuer’ Counsel
 
12
3.8
 
Closing Documents
 
12
3.9
 
Other Items
 
12
3.10
 
Waiver
 
12
3.11
 
Additional Conditions of Purchase Obligations after the Initial Closing
 
13
Section 4.
 
Covenants
 
13
4.1
 
Financial Statements and Other Information
 
13
4.2
 
Attendance at Board Meetings; Board Seat; Management Fees
 
15
4.3
 
Affirmative Covenants
 
15
4.4
 
Negative Covenants
 
17
4.5
 
Compliance with Securities Laws
 
20
4.6
 
Public Disclosures
 
20
4.7
 
Further Assurances
 
20
Section 5.
 
Registration Rights
 
20
Section 6.
 
Representations and Warranties of the Issuer
 
21
6.1
 
Organization, Corporate Power and Licenses
 
21
6.2
 
Capitalization and Related Matters
 
21
6.3
 
Authorization; No Breach
 
21
6.4
 
Absence of Undisclosed Liabilities
 
22
6.5
 
No Material Adverse Change
 
22
6.6
 
Assets
 
22
6.7
 
Tax Matters
 
23
6.8
 
Contracts and Commitments
 
23

 
i

--------------------------------------------------------------------------------


 
6.9
 
Intellectual Property Rights
 
23
6.10
 
Litigation, etc
 
23
6.11
 
Brokerage
 
24
6.12
 
Governmental Consent, etc.
 
24
6.13
 
Insurance
 
24
6.14
 
Employees
 
24
6.15
 
ERISA
 
24
6.16
 
Compliance with Laws
 
25
6.17
 
Affiliated Transactions
 
25
6.18
 
Investment Company
 
25
6.19
 
Margin Regulations
 
25
6.20
 
Public Utility Holding Company Act
 
25
6.21
 
Disclosure
 
26
6.22
 
On-Going Negotiations
 
26
6.23
 
Closing Date
 
26
Section 7.
 
Events of Default
 
26
7.1
 
Definition
 
26
7.2
 
Consequences of Events of Default
 
29
Section 8.
 
Miscellaneous
 
30
8.1
 
Expenses
 
30
8.2
 
Remedies
 
31
8.3
 
Usury
 
31
8.4
 
Purchaser’s Investment Representations
 
31
8.5
 
Amendments and Waivers
 
32
8.6
 
Survival of Agreement
 
32
8.7
 
No Setoffs, etc.
 
33
8.8
 
Successors and Assigns
 
33
8.9
 
Aggregation
 
33
8.10
 
Severability
 
33
8.11
 
Counterparts
 
33
8.12
 
Descriptive Headings
 
33
8.13
 
Governing Law
 
33
8.14
 
Notices
 
34
8.15
 
Construction
 
35
8.16
 
Complete Agreement; No Modifications
 
35
8.17
 
Indemnification
 
36
8.18
 
Payment Set Aside
 
36
8.19
 
Jurisdiction and Venue
 
37
8.20
 
Waiver of Right to Jury Trial
 
37
8.21
 
Certain Waivers
 
38
8.22
 
Transfer of Note; Several Liability of Purchaser
 
38
8.23
 
Confidentiality
 
38
8.24
 
Sole and Absolute Discretion of Purchaser
 
39

 
ii

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
CONVERTIBLE NOTES PURCHASE AGREEMENT
 
THIS CONVERTIBLE NOTES PURCHASE AGREEMENT (“Agreement”) is made as of April 10,
2007, between WITS BASIN PRECIOUS MINERALS INC., a Minnesota corporation, (the
“Issuer”), and CHINA GOLD, LLC, a Kansas limited liability company, its
successors and assigns (together with its successors and assigns “Purchaser”).
Issuer and Purchaser hereby agree as follows:
 
Section 1. Definitions and Related Matters
 
1.1 Definitions. When used in this Agreement the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
 
“Additional Closing” has the meaning set forth in Section 3.11 of this
Agreement.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such specified Person and, if such Person is an individual, any
member of the immediate family (including parents, spouse, children and
siblings) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Affiliated Group” means any affiliated group as defined in Code §1504 that has
filed a consolidated return for federal income tax purposes (or any similar
group under state, local or foreign law, statute, rule or regulation) for a
period during which Issuer was a member.
 
“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Kansas or other day on which banking institutions
are authorized or obligated to close in Overland Park, Kansas.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP
would be required to be capitalized and shown on the consolidated balance sheet
of Issuer but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed: (a) from insurance
proceeds (or similar recoveries) paid on account of the loss of or damage to the
assets being replaced or restored; (b) with awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced; or
(c) substantially concurrently with the proceeds from the sale of similar
assets.
 
“Capitalized Lease” means a lease under which the obligations of the lessee
should, in accordance with GAAP, be included in determining total liabilities as
shown on the liability side of a balance sheet of the lessee.
 

--------------------------------------------------------------------------------

 
 
“Change in Control” means: (a) any sale, transfer or issuance or series of sales
or issuances of Issuer’s Equity Interests by Issuer or any holder or holders
thereof, or any merger, consolidation or other transaction involving Issuer,
immediately after which (i) the holder or holders of Issuer’s Equity Interests
immediately prior to such transaction or transactions no longer possess the
voting power to elect a majority of Issuer’s board of directors (or similar
governing body) or (ii) the holder or holders of Issuer’s Equity Interests
immediately prior to such transaction or transactions no longer hold record and
beneficial ownership of at least 50% of Issuer’s voting Equity Interests; (b)
any sale of all or substantially all of Issuer’s assets on a consolidated basis;
or (c) after any Closing, any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act that did not hold any of
Issuer’s Equity Interests at Closing (other than the Purchaser and its
Affiliates and transferees) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act) of more
than 50% of Issuer’s Equity Interests (on a fully diluted basis and taking into
account any Equity Interests of Issuer having voting rights in the election of
members of the board of directors (or similar governing body) under normal
circumstances.
 
“Closing,” means either an Initial Closing or an Additional Closing.
 
“Closing Date” means, with respect to the purchase of the Initial Note, the
Initial Closing Date and, with respect to the purchase of any Additional Notes,
the date of the Additional Closing for such purchase.
 
“Code” means the Internal Revenue Code of 1986, as amended, modified,
supplemented, or replaced from time to time, and any reference to any particular
Code section shall be interpreted to include any revision of or successor to
that section regardless of how numbered or classified.
 
“Collateral” means all personal and real property, including a Property, with
respect to which a Lien has been granted, or subsequently is granted, to or for
the benefit of Purchaser pursuant to any of the Security Documents or other
Investment Documents, or which otherwise secures the payment or performance of
any of the Obligations, including pursuant to the Security Documents.
 
“Convertible Securities” of a Person means any securities (directly or
indirectly) convertible into or exchangeable for any Equity Interest of such
Person, including all warrants, options and other rights to acquire any Equity
Interests of such Person.
 
“Dividend” means any distribution by a Person with respect to its ownership
interests whether in cash, securities (including common and preferred equity) or
other property, including distributions upon any liquidation, dissolution or
winding up of such Person.
 
“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law, in each case
concerning public health and safety, worker health and safety and pollution or
protection of the environment (including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, Release,
threatened Release, control or cleanup of any hazardous or otherwise regulated
materials, substances or wastes, chemical substances or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, noise or radiation), each as amended,
modified, supplemented, or replaced from time to time and as now or hereafter in
effect.
 
2

--------------------------------------------------------------------------------

 
 
“Equity Interests” means all of the equity or other ownership interests in a
Person (including Convertible Securities and other rights containing phantom or
other equity participation features).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended, modified, supplemented, or replaced
from time to time, or any similar federal law then in force.
 
“ERISA Affiliate” means, with respect to Issuer, any trade or business (whether
or not incorporated) under common control with such Person within the meaning of
§414(b) or (c) of the Code (or §414(m) or (o) of the Code for purposes of
provisions relating to §412 of the Code).
 
“ERISA Event” means, as to Issuer or any ERISA Affiliate: (a) a Reportable Event
as defined in §4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event for which notice has been waived by regulation); (b) the
withdrawal of Issuer, any Subsidiary thereof or any ERISA Affiliate from a
Pension Plan in which it was a “substantial employer” as defined in §4001(a)(2)
of ERISA or was deemed a “substantial employer” under §4062(e) of ERISA; (c) the
termination of a Pension Plan, the filing of notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination under
§4041 of ERISA; (d) the institution of proceedings to terminate a Pension Plan
by the PBGC; (e) the partial or complete withdrawal of Issuer or any ERISA
Affiliate from a Multiemployer Plan, (f) the imposition of a lien on Issuer or
any ERISA Affiliate pursuant to §412 of the Code or Section 302 of ERISA; (g)
any event or condition which results in the reorganization or insolvency of a
Multiemployer Plan to which Issuer or any ERISA Affiliate has any liability
under §4241 or §4245 of ERISA, respectively; and (h) any event or condition
which results in the termination of a Multiemployer Plan, or the institution by
the PBGC of proceedings to terminate a Multiemployer Plan to which Issuer or any
ERISA Affiliate has any liability under §4041A of ERISA or §4042 of ERISA,
respectively.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended,
modified, supplemented, or replaced from time to time.
 
“GAAP” means generally accepted accounting principles as promulgated by the
Financial Accounting Standards Board or any other governing body or boards
having jurisdiction, authority or responsibility for promulgating accounting
standards, as in effect from time to time. Except as otherwise expressly stated
herein, all references to GAAP shall be deemed to mean GAAP as consistently
applied.
 
“Governing Documents” of a Person means such Person’s (a) certificate or
articles of incorporation, formation or organization and operating agreements or
bylaws, (b) any documents comparable to those described in preceding clause (a)
as may be applicable pursuant to any Law, and (c) any amendment or modification
to any of the foregoing.
 
3

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
 
“Guaranty” means any guarantee, including the Guaranty Agreement, of the payment
or performance of any Indebtedness or other obligation and any other arrangement
whereby credit is extended (or continued) to one obligor on the basis of any
promise of another Person, whether that promise is expressed in terms of an
obligation to: (a) pay the Indebtedness or other liabilities of such obligor;
(b) purchase an obligation owed by such obligor; (c) purchase goods and services
from such obligor pursuant to a take-or-pay contract; (d) maintain the capital,
working capital, solvency or general financial condition of such obligor; or (e)
otherwise assure any creditor of such obligor against loss (including by way of
an agreement to repurchase or reimburse), whether or not any such arrangement is
listed on the balance sheet of such other Person or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
ordinary course of business. The amount of any Guaranty shall be equal to the
amount of the obligation so guaranteed or otherwise supported, or, if not a
fixed or determined amount, the maximum amount guaranteed or supported.
 
“Guaranty Agreement” has the meaning set forth in Section 3.3 of this Agreement.
 
“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical contaminant, constituent, or other material which is or becomes listed,
regulated, or addressed under any Environmental and Safety Regulations.
“Hazardous Materials” shall not include commercially reasonable amounts of such
materials used in the ordinary course of operation of an Issuer’s property that
are used and stored in accordance with all applicable Environmental and Safety
Requirements.
 
“Indebtedness” means at a particular time, without duplication: (a) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money; (b) any indebtedness evidenced by any note,
bond, debenture or other debt instrument; (c) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business,
consistent with past practice unless the same are being contested in good faith
by appropriate proceedings and with respect to which a Person has set aside
adequate reserves therefore in accordance with GAAP); (d) any commitment by
which a Person assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit); (e) any
obligations for which a Person is obligated pursuant to a Guaranty; (f) any
obligations under Capitalized Leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligations a Person assures a creditor against loss; (g) any
indebtedness secured by a Lien on a Person’s assets; (h) any unsatisfied
obligation for Withdrawal Liability to a Multiemployer Plan; (i) all
indebtedness of any partnership of which such Person is a general partner or in
which such Person may incur liability as if such Person was a general partner;
and (j) all indebtedness of a Person for which such Person may become liable as
a fiduciary or otherwise.
 
4

--------------------------------------------------------------------------------

 
 
“Initial Closing Date” has the meaning set forth in Section 2.4 of this
Agreement.
 
“Initial Note” has the meaning set forth in Section 2.1 of this Agreement.
 
“Intellectual Property Rights” means all: (a) patents, patent applications,
patent disclosures and inventions; (b) trademarks, service marks, trade dress,
trade names, internet domain names, logos and corporate names and registrations
and applications for registration thereof, together with all of the goodwill
associated therewith; (c) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof;
(d) mask works and registrations and applications for registration thereof; (e)
computer software, data, data bases and documentation thereof; (f) trade secrets
and other confidential information (including ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information); (g) other intellectual
property rights; and (h) copies and tangible embodiments thereof (in whatever
form or medium).
 
“Investment” as applied to any Person means: (a) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
Equity Interests and other securities of any other Person; and (b) any capital
contribution by such Person to any other Person.
 
“Investment Documents” means this Agreement, the agreements and instruments
evidencing the Securities and any Equity Interests for which Securities are
exchanged or converted, the Security Documents, and each of the other
agreements, documents and instruments expressly contemplated by this Agreement
or otherwise relating to the Securities.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuer” has the meaning set forth in the preamble of this Agreement.
 
“Knowledge” or “Aware” means and includes for Issuer (a) the actual knowledge or
awareness of the Designated Persons and (b) the knowledge or awareness of the
Designated Persons that a prudent business person would have obtained in the
conduct of his business after making reasonable inquiry and reasonable diligence
with respect to the particular matter in question. For the purposes of this
definition, the term “Designated Person” means and includes, for Issuer, the
chief executive officer and the chief financial officer of Issuer.
 
“Law” means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind whatsoever (including any conditional sale or
other title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against Issuer or Affiliate of Issuer, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code or any similar statute other than to reflect ownership by a third party of
property leased to Issuer under a lease which is not in the nature of a
conditional sale or title retention agreement.
 
5

--------------------------------------------------------------------------------

 
 
“Material” means any matter that, in the aggregate with all other matters, has
resulted or has a reasonable likelihood of resulting in costs, liabilities,
expenses, damages or prospects of or to, or claims by or against Issuer
involving $300,000.00 or more.
 
“Material Adverse Effect” means any matter or matters which would, alone or in
the aggregate, have a materially adverse effect on: (a) the assets, properties,
liabilities, operations, financial condition or business of Issuer taken as a
whole; (b) the ability of the Issuer collectively to repay the Notes; or (c) the
ability of Issuer taken as a whole to perform any of its obligations under the
Securities or any of the Investment Documents. Notwithstanding the foregoing,
for purposes of this Agreement, “Material Adverse Effect” shall not include any
change or effect if it is a result of transaction expenses actually incurred by
Issuer in connection with the transactions contemplated hereby.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in §4001(a)(3)
of ERISA, and to which Issuer or any ERISA Affiliate makes, is making, or is
obligated to make contributions on behalf of participants who are or were
employed by any of them or to which such person has any current or potential
liability.
 
“Note Proceeds” has the meaning set for in Section 4.4(q) of this Agreement.
 
“Notes” has the meaning set forth in Section 2.1 of this Agreement.
 
“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties owing, arising, due or payable from Issuer, or any Project Subsidiary of
Issuer, to Purchaser of any kind or nature, existing or future, whether or not
evidenced by any note, letter of credit, reimbursement agreement, or other
instrument or document, arising under this Agreement or any of the other
Investment Documents and whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
existing on or after any Closing Date and however acquired, and all amendments,
renewals, restatements, replacements, consolidations or other modifications of
the foregoing from time to time. The term includes all principal, interest,
fees, expenses and any other sums chargeable to Issuer under any of the
Investment Documents.
 
“Officer’s Certificate” means a certificate signed by the chief executive
officer of Issuer (or any of them) on behalf of Issuer, stating that: (a) the
officer signing such certificate has made or has caused to be made such
investigations as are necessary in order to permit him to verify the accuracy of
the information set forth in such certificate; and (b) such certificate does not
misstate any material fact and does not omit to state any fact necessary to make
the certificate not misleading.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
6

--------------------------------------------------------------------------------

 
 
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in §4001(a)(3) of ERISA), and to which Issuer or any ERISA Affiliate
may have liability, including any liability by reason of having been a
substantial employer within the meaning of §4063 of ERISA at any time during the
preceding 5 years, or by reason of being deemed to be a contributing sponsor
under §4069 of ERISA.
 
“Permitted Acquisitions” means any acquisition by Issuer or any Subsidiary of
Issuer of any Person or the assets of any Person if (1) the Person will convey a
Property in the transaction, (2) at least 10 days prior to the date of
consummation of such acquisition the Issuer provides the Purchaser with a
Proceeds Notice, (3) in the event of a merger or consolidation the Issuer or a
Subsidiary of the Issuer is the surviving entity, and (4) the acquisition would
not otherwise result in an Event of Default under this Agreement.
 
“Permitted Business Combination” means a merger of Issuer into Easyknit Holdings
Enterprises Holdings Limited, a Bermuda incorporated company and listed on the
Stock Exchange of Hong Kong Limited.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Body.
 
“Pioneer” means Pioneer Holdings, LLC, a Kansas limited liability company.
 
“Plan” shall mean as required by the context at any time, an employee benefit
plan, as defined in §3(3) of ERISA, which Issuer or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
“Potential Event of Default” means any event or occurrence that, with the
passage of time or the giving of notice or both, would constitute an Event of
Default.
 
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal, as such “prime rate” may change from time to time. If
The Wall Street Journal ceases to publish the “prime rate”, then Purchaser, in
its sole discretion, shall select an equivalent publication that publishes such
“prime rate”; and if such “prime rate” is no longer generally published, then
Purchaser shall select a comparable interest rate index. In either case, such
selection shall be made by Purchaser in its discretion.
 
“Proceeds Notice” has the meaning set forth in Section 4.4(q) of this Agreement.
 
“Project Subsidiary” has the meaning set forth in Section 4.4(q) of this
Agreement.
 
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.
 
“Property” has the meaning set forth in Section 4.4(q) of this Agreement.
 
7

--------------------------------------------------------------------------------

 
 
“Purchaser” has the meaning set forth in the preamble of this Agreement.
 
“Qualified Plan” means an employee pension benefit plan, as defined in §3(2) of
ERISA, which is intended to be tax-qualified under §401(a) or §403(a) of the
Code, and which an Issuer or any ERISA Affiliate maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by any of them.
 
“Release” has the meaning set forth in CERCLA.
 
“Reportable Event” means any of the events listed in §4043(c)(1), (2), (3), (5),
(6), (8) or (9) of ERISA.
 
“Restricted Securities” means the Securities issued hereunder and any securities
issued with respect to the Securities by way of a Dividend or split or in
connection with a combination of Equity Interests, recapitalization, merger,
consolidation or other reorganization. As to any particular Restricted
Securities, such securities shall cease to be Restricted Securities when they
have (a) been effectively registered, under the Securities Act and disposed of
in accordance with the registration statement covering them, (b) become eligible
for sale pursuant to Rule 144(k) (or any similar provision then in force) under
the Securities Act, (c) become eligible to be sold to the public through a
broker, dealer or market maker in any 90-day period pursuant to Rule 144 of the
Securities Act without volume restrictions limiting the sale of such Securities
(or any successor provision then in effect) under the Securities Act, or (d)
been otherwise transferred and new certificates for them not bearing any legend
regarding the Securities Act have been delivered pursuant to the Issuer’
Governing Documents. Whenever any particular securities cease to be Restricted
Securities, the holder thereof (except for clause (c) above whereby the holder
must be the transferee) shall be entitled to receive from the Issuer, without
expense, new securities of like tenor not bearing a Securities Act legend.
 
“Securities” has the meaning set forth in Section 2.1 of this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, modified,
supplemented, or replaced from time to time, or any similar federal law then in
force.
 
“Securities and Exchange Commission” means the Securities and Exchange
Commission and any Governmental Body succeeding to the functions thereof.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
modified, supplemented, or replaced from time to time, or any similar federal
law then in force.
 
“Security Agreement” means the Security Agreement executed by Issuer or any
Subsidiary of Issuer in favor of Purchaser dated on or about the date of any
Additional Closing, together with any amendments, restatements, replacements,
consolidations or other modifications thereof from time to time.
 
“Security Documents” means the Security Agreement, the Guaranty Agreement, the
Stock Pledge Agreement, and every other security agreement, document, financing
statement and instrument necessary to grant a valid and perfected security
interest in the Collateral from time to time.
 
8

--------------------------------------------------------------------------------

 
 
“Stock Pledge Agreement” has the meaning set forth in Section 3.4 of this
Agreement.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control (or have the power to be or control) a managing director,
manager or general partner of such limited liability company, partnership,
association or other business entity.
 
“Tax” means any federal, state, county, local, foreign or other income, gross
receipts, ad valorem, franchise, profits, sales or use, transfer, registration,
excise, utility, environmental, communications, real or personal property,
capital stock, license, payroll, wage or other withholding, employment, social
security, severance, stamp, occupation, alternative or add-on minimum, estimated
and other taxes of any kind whatsoever (including deficiencies, penalties,
additions to tax, and interest attributable thereto) whether disputed or not.
 
“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.
 
“Title IV Plan” means a Pension Plan that is covered by Title IV of ERISA.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of Kansas or such other state as is applicable to the parties to this
Agreement or the Collateral from time to time, as the same may be amended,
modified, supplemented, or replaced from time to time.
 
“Withdrawal Liability” means, at any time, the aggregate amount of the
liabilities, if any, pursuant to §4201 of ERISA, and any increase in
contributions pursuant to §4243 of ERISA with respect to all Multiemployer
Plans.
 
1.2 Accounting Principles. The classification, character and amount of all
assets, liabilities, capital accounts and reserves and of all items of income
and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP.
 
1.3 Other Interpretive Matters. In each of the Investment Documents, unless a
clear contrary intention appears: (a) the singular number includes the plural
number and vice versa; (b) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by such Investment Document, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(c) reference to any gender includes each other gender; (d) reference to any
agreement (including this Agreement and the Schedules and Exhibits and the
Appendices hereto), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, or replaced from time to time in
accordance with the terms thereof and, if applicable, the terms hereof (and
without giving effect to any amendment or modification that would not be
permitted in accordance with the terms hereof); (e) reference to any applicable
law, statute, rule or regulation means such applicable law, statute, rule or
regulation as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any particular provision of any applicable law,
statute, rule or regulation shall be interpreted to include any revision of or
successor to that provision regardless of how numbered or classified; (f)
reference to any Article, Section, Schedule, Exhibit or Appendix means such
Article or Section hereof or such Schedule, Exhibit or Appendix hereto; (g)
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof; (h) the terms “include”, “including” and similar terms
shall be construed as if followed by the phrase “without being limited to”; (i)
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”; (j) relative to the determining of any
period of time, “from” means “from and including” and “to” and “through” mean
“to and including”; (k) “or”, “either” and “any” are not exclusive; and (l)
references to any Subsidiary of a Person shall be given effect only at such
times as such Person has one or more Subsidiaries. An Event of Default shall
“continue” or be “continuing” until such Event of Default has been fully cured
or waived in writing by the Purchaser.
 
9

--------------------------------------------------------------------------------

 
 
Section 2. Authorization, Issuance and Closing.
 
2.1 Authorization of the Notes. Issuer shall authorize the issuance and sale to
the Purchaser of an initial 8.25% Secured Convertible Note in the principal
amount of $3,000,000.00 (the “Initial Note”) and within 12 months from the
Initial Closing Date may authorize the issuance and sale to the Purchaser of one
or more additional 8.25% Secured Convertible Notes in a minimum aggregate
principal amount of $9,000,000 and a maximum aggregate principal amount of
$22,000,000.00, with each such 8.25% Secured Convertible Note containing the
terms and conditions and in the form set forth in Exhibit A attached hereto and
with all such 8.25% Secured Convertible Notes, including the Initial Note, not
to exceed a total aggregate principal amount of $25,000,000.00 (each a “Note”
and collectively, together with any notes issued by any Person with respect to
the purchase of Securities, the “Notes”). The Notes authorized for sale to
Purchaser other than the Initial Note are collectively the “Additional Notes”.
The Notes are sometimes referred to herein as the “Securities.”
 
2.2 Purchase and Sale of the Initial Note at the Initial Closing. At the Initial
Closing specified in Section 2.4, Issuer shall issue and sell to Purchaser and,
subject to the terms and conditions set forth in this Agreement, Purchaser shall
purchase from the Issuer the Initial Note at a price equal to $3,000,000.00.
 
2.3 Purchase and Sales of the Additional Notes. Within 12 months of the Initial
Closing Date, Issuer shall direct, by written notice, that Purchaser purchase
one or more Additional Notes in an aggregate principal amount not to exceed
$9,000,000 authorized in accordance with Section 2.1. Within 5 days of its
receipt of such notice, and, subject to the terms and conditions set forth in
this Agreement, Purchaser shall purchase from the Issuer one or more Additional
Notes in an aggregate principal amount not to exceed $9,000,000 at a purchase
price equal to the principal amount of the Additional Note or Additional Notes
being purchased by wire transfer of immediately available funds against delivery
of the Additional Notes or Additional Notes. From time to time but within 12
months of the Initial Closing, at Issuer’s request by written notice to
Purchaser that Purchaser purchase one or more Additional Notes in an aggregate
amount of up to an additional $13,000,000, Purchaser may purchase, at its
discretion, Additional Notes in an aggregate amount of up to an additional
$13,000,000.
 
10

--------------------------------------------------------------------------------

 
 
2.4 The Initial Closing. The closing of the purchase and sale of the Initial
Note (the “Initial Closing”) shall take place at the offices of Polsinelli
Shalton Flanigan Suelthaus PC in Overland Park, Kansas at 10:00 a.m. Central
Standard Time on April 10, 2007 or at such other place or on such other date as
may be mutually agreeable to Issuer and Purchaser (the “Initial Closing Date”).
At the Initial Closing, (a) Issuer shall deliver to Purchaser instruments
evidencing the Initial Note, issued in the name of Purchaser or its nominee, and
(b) Purchaser will pay the purchase price thereof by wire transfer of
immediately available funds to an account specified by Issuer in the aggregate
amount of $3,000,000.00.
 
Section 3. Conditions of Purchaser’s Obligation at the Initial Closing. The
obligation of Purchaser to purchase and pay for the Initial Note at the Initial
Closing is subject to the fulfillment as of the Initial Closing Date of the
following conditions to Purchaser’s satisfaction in its sole discretion:
 
3.1 Representations, Warranties and Covenants; No Event of Default. The
representations and warranties contained in Section 6 of this Agreement shall be
true, complete and correct at and as of the Initial Closing Date (both
immediately prior to and immediately after giving effect to the transactions
contemplated by the Investment Documents) as though then made and Issuer shall
have performed all of the covenants required to be performed by it under the
Investment Documents that are to be complied with or performed by Issuer on or
prior to the Initial Closing Date (unless that same shall have been waived by
Purchaser), and there shall not exist any Event of Default or Potential Event of
Default.
 
3.2 Governing Documents. The Governing Documents (and all amendments thereto) of
Issuer shall be in form and substance satisfactory to Purchaser and shall be in
full force and effect as of the Initial Closing Date, the receipt and
sufficiency of which are hereby acknowledged by Purchaser.
 
3.3 Guaranty and Security Agreement. Wits-China Acquisition Corp. (“Wits-China”)
has duly authorized, executed and delivered a guaranty agreement in the form
attached hereto as Exhibit B (the “Guaranty Agreement”), and the Guaranty
Agreement shall be in full force and effect as of the Initial Closing Date.
 
3.4 Stock Pledge Agreement. Issuer has duly authorized, executed and delivered
the Stock Pledge Agreement, in the form attached hereto as Exhibit C (the “Stock
Pledge Agreement”), and the Stock Pledge Agreement shall be in full force and
effect as of the Initial Closing Date
 
11

--------------------------------------------------------------------------------

 
 
3.5 Securities Law Compliance. Issuer shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws.
 
3.6 Closing Fees and Expenses. Issuer shall have: (a) paid to Pioneer a fee in
the amount of $60,000; and (b) reimbursed Purchaser for the fees and expenses as
provided in Section 8.1 of this Agreement.
 
3.7 Opinion of Issuer’ Counsel. Purchaser shall have received from Maslon
Edelman Borman & Brand, LLP, counsel for Issuer, an opinion with respect to the
matters set forth in Exhibit D attached hereto, which shall be addressed to
Purchaser, dated the date of the Initial Closing Date.
 
3.8 Closing Documents. Issuer shall have delivered to Purchaser all of the
following documents:
 
(a) the Initial Note in the principal amount of $3,000,000.00 duly authorized,
executed and delivered by the Issuer;
 
(b) an Officer’s Certificate of Issuer in the form of Exhibit E attached hereto
dated as of the Initial Closing Date;
 
(c) certified copies of the resolutions duly adopted by the board of directors
of Issuer, authorizing the execution, delivery and performance of each of the
Investment Documents to which it is a party, the issuance and sale of the
Initial Note and the consummation of all other transactions contemplated by the
Investment Documents;
 
(d) certificates of the secretaries of Issuer in the form of Exhibit F attached
hereto dated as of the Initial Closing Date;
 
(e) copies of all third party and governmental consents, approvals and filings
required in connection with the consummation of the transactions under the
Investment Documents (including all blue sky law filings and waivers of all
preemptive rights, rights of first refusal and all other similar rights); and
 
(f) a solvency certificate executed by the chief executive officer and chief
financial officer of Issuer in the form of Exhibit G attached hereto dated as of
the Initial Closing Date.
 
3.9 Other Items. Such other agreements, documents, certificates, verifications,
and assurances as Purchaser may request in connection with the transactions
described in or contemplated by the Investment Documents.
 
3.10 Waiver. Any condition specified in this Section may only be waived in
writing by Purchaser.

12

--------------------------------------------------------------------------------

 
 
3.11 Additional Conditions of Purchase Obligations after the Initial Closing.
Any obligation of the Purchaser to purchase from the Issuer any Additional Notes
within 12 months after the Initial Closing Date pursuant to Section 2.3 of this
Agreement shall be further subject to the fulfillment as of the date of such
purchase (each an “Additional Closing”) of the following conditions to the
Purchaser’s satisfaction in its sole discretion:
 
(a) The representations and warranties of the Issuer contained in the Investment
Documents (including those contained in Section 6 of this Agreement) shall be
true and correct as though made on and as of the date of such purchase;
 
(b) No Event of Default or Potential Event of Default exists, nor would any
Event of Default or Potential Event of Default result from such purchase;
 
(c) The Issuer shall pay Pioneer a fee equal to 2% of the Additional Notes being
purchased, payable at the Additional Closing for such Additional Notes;
 
(d) Purchaser shall receive Security Documents, in a form and substance
satisfactory to Purchaser and Issuer, granting Purchaser in all of the assets
acquired from the use of proceeds from the sale of the Additional Notes;
 
(e) A certified copy of Issuer’s articles of incorporation, as in effect at the
Initial Closing and a certificate of good standing, dated not more than 15 days
prior to the date of the Initial Closing, of Issuer issued by its jurisdiction
of incorporation and from each jurisdiction in which it is qualified to conduct
business;
 
(f) Issuer shall have reserved for issuance such number of authorized and
unissued shares of Issuer common stock to permit the conversion of the
Additional Note or Additional Notes being then purchased and the Initial Note;
and
 
(g) The foregoing notwithstanding, Purchaser shall have no obligation to
Purchase any Additional Note if such purchase, coupled with its purchase of the
Initial Note and all other Additional Notes, would cause Purchaser to
beneficially own, or an “as converted” basis, more than 9.99% of the total then
outstanding shares of common stock of Issuer.
 
Section 4. Covenants.
 
4.1 Financial Statements and Other Information. So long as any of the Notes or
any notes issued in exchange for any Securities remain outstanding and prior to
the indefeasible payment in full of all amounts due and owing thereunder, the
Issuer shall deliver to Purchaser, subject to the confidentiality provisions set
forth in Section 8.23:
 
(a) Annual Financial Statements. Upon request of Purchaser, for fiscal years
ending December 31, 2007 and thereafter, (i) a copy of the annual financial
statements of Issuer for such fiscal year containing, on a consolidated and
consolidating basis, balance sheets and statements of income, retained earnings,
and cash flow at the end of such fiscal year and for the 12-month period then
ended, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and audited by independent
certified public accountants of recognized standing acceptable to Purchaser,
certified to the effect that such financial information has been prepared in
accordance with GAAP and containing no material qualifications or limitations on
scope; and (ii) a copy of the annual financial statements of Issuer for such
fiscal year containing, on a consolidated and consolidating basis, balance
sheets and statements of income, retained earnings, and cash flow as at the end
of such fiscal year and for the 12-month period then ended, in each case setting
forth in comparative form the figures for the preceding fiscal year, all in
reasonable detail and prepared in accordance with GAAP and certified by the
chief executive officer, chief financial officer or president of Issuer to have
been prepared in accordance with GAAP;
 
13

--------------------------------------------------------------------------------

 
 
(b) Quarterly Financial Statements. Upon request of Purchaser, for the fiscal
quarter ending June 30, 2007 and thereafter, a copy of the quarterly financial
statements of Issuer for such fiscal quarter containing, on a consolidated and
consolidating basis, balance sheets and statements of income, retained earnings,
and cash flow at the end of such fiscal quarter and for the 3-month period then
ended;
 
(c) Notice of Litigation. Promptly after receipt of service of process and in
any event within 10 Business Days after receipt of service of process, notice of
all actions, suits, and proceedings before any governmental authority or
arbitrator affecting Issuer which, if determined adversely to Issuer, has had or
could reasonably be expected to have a Material Adverse Effect;
 
(d) Notice of Default. As soon as possible (but in any event within 10 Business
Days) after (i) the discovery or receipt of notice of any Event of Default or
Potential Event of Default, (ii) any default under any Investment Document,
(iii) notice of any material investigation, notice, proceeding or adverse
determination from any governmental or regulatory authority or agency, or (iv)
immediately (notwithstanding the reference to 10 days stated above) after the
receipt of notice (or written) of the acceleration of any Material Indebtedness,
an Officer’s Certificate specifying the nature and period of existence thereof
and what actions Issuer has taken and proposes to take with respect thereto;
 
(e) ERISA Reports. As soon as possible and in any event within 5 days after
Issuer knows or has reason to know that any ERISA Event or Prohibited
Transaction has occurred with respect to any Pension Plan or that the PBGC or
Issuer has instituted or will institute proceedings under Title IV of ERISA to
terminate any Pension Plan, a certificate of the chief financial officer of
Issuer setting forth the details as to such ERISA Event or Prohibited
Transaction or Pension Plan termination and the action that Issuer proposes to
take with respect thereto;
 
(f) Notice of Material Adverse Change. As soon as possible and in any event
within 10 Business Days after the occurrence thereof, written notice of (i) any
matter that has had a Material Adverse Effect, or (ii) any condition or event
that has resulted in any material liability under any Environmental and Safety
Requirements;
 
(g) General Information. Promptly, such other information concerning Issuer as
Purchaser may from time to time reasonably request;

14

--------------------------------------------------------------------------------

 
 
(h) Insurance Reports. As soon as possible (but in any event within 10 days)
after becoming Aware of any cancellation or Material change in any insurance
maintained by Issuer, written notice thereof which describes the same and the
intended course of action of Issuer with respect thereto; and
 
(i) Acceleration of Indebtedness. Promptly upon notice (oral or written) of the
acceleration of any Material Indebtedness.
 
4.2 Attendance at Board Meetings; Board Seat; Management Fees. So long as any of
the Securities or notes issued in exchange for any Securities remain outstanding
and prior to the indefeasible payment in full of all amounts due and owing
thereunder, Issuer shall give Purchaser written notice of each meeting, whether
in person, telephonic, or by video transmission, of its board of directors and
each committee thereof at the same time notice is delivered to each such
director or committee member in accordance with Issuer’s respective Governing
Documents, and Issuer shall permit at least one representative of Purchaser to
attend as observers all meetings of its board of directors and all committees
thereof. In the case of telephonic meetings conducted in accordance with
Issuer’s Governing Documents Purchaser’s representatives shall be given the
opportunity to listen to such telephonic meetings. Purchaser shall be entitled
to receive all written materials and other information (including copies of
meeting minutes) given to directors in connection with such meetings at the same
times such materials and information are given to the directors. If an Issuer
proposes to take any action by written consent in lieu of a meeting of its board
of directors or of any committee thereof, Issuer shall give written notice
thereof to Purchaser as soon as reasonably possible describing in reasonable
detail the nature and substance of such action. Issuer shall pay the reasonable
out-of-pocket expenses of the representative of Purchaser incurred in connection
with attending all such meetings.
 
4.3 Affirmative Covenants. So long as any of the Notes or any notes issued in
exchange for any Securities remain outstanding and prior to the indefeasible
payment in full of all amounts due and owing thereunder, Issuer shall comply
with each of the following covenants:
 
(a) Maintenance of Existence; Conduct of Business. Issuer shall preserve and
maintain its existence and all of its leases, privileges, licenses, permits,
franchises, qualifications, and rights that are materially necessary or
desirable in the ordinary conduct of its business. Issuer will conduct its
business in an orderly and efficient manner in accordance with good business
practices. Without limitation, Issuer shall not make any material change in its
credit collection policies if such change would materially impair the
collectibility of any material account owing to Issuer, nor will it rescind,
cancel or modify any material account owing to Issuer except in the ordinary
course of business;
 
(b) Maintenance of Properties and Intellectual Property Rights. Issuer shall (i)
maintain, keep, and preserve all of its properties (real, personal, tangible and
intangible) necessary or useful in the proper conduct of its business in good
working order and condition, and (ii) possess and maintain all Material
Intellectual Property Rights necessary to the conduct of its businesses and own
all right, title and interest in and to, or have a valid license for, all such
Intellectual Property Rights;
 
15

--------------------------------------------------------------------------------

 
 
(c) Taxes and Claims. Issuer shall pay or discharge at or before maturity or
before becoming delinquent (i) all taxes, levies, assessments, and governmental
charges imposed on it or its income or profits or any of its property, and (ii)
all lawful claims for labor, material, and supplies, which, if unpaid, might
become a Lien upon any of its property; provided, however, that Issuer shall not
be required to pay or discharge any tax, levy, assessment, or governmental
charge which is being contested in good faith by appropriate proceedings
diligently pursued, and for which adequate reserves have been established;
 
(d) Insurance. Issuer shall maintain insurance with financially sound and
reputable insurance companies in such amounts and covering such risks as is
usually carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which Issuer operates, provided that in
any event Issuer shall maintain workmen’s compensation insurance, property
insurance, hazard insurance, and comprehensive general liability insurance,
satisfactory to Purchaser. Each insurance policy covering Collateral shall, if
reasonably practicable, name Purchaser as loss payee and shall provide that such
policy will not be cancelled or reduced without 30 days prior written notice to
Purchaser. In the event of failure by Issuer to provide and maintain insurance
as herein provided, Purchaser may, at its option, provide such insurance and
charge the amount thereof to Issuer. Issuer shall furnish Purchaser with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision;
 
(e) Inspection Rights. At any reasonable time and from time to time, Issuer
shall permit representatives of Purchaser to examine the Collateral and conduct
Collateral audits, to examine, copy, and make extracts from its books and
records, to visit and inspect its properties, and to discuss its business,
operations, and financial condition with its officers, employees, and
independent certified public accountants;
 
(f) Keeping Books and Records. Issuer shall maintain proper books of record and
account in which full, true, and correct entries in conformity with GAAP shall
be made of all dealings and transactions in relation to its business and
activities;
 
(g) Compliance with Laws. Issuer shall, and shall cause each Subsidiary thereof
to, comply in all material respects with all applicable laws, rules,
regulations, orders, and decrees of any governmental authority or arbitrator,
the failure to comply with which could reasonably be expected to have a Material
Adverse Effect;
 
(h) Compliance with Agreements. Issuer shall (i) comply in all material respects
with all agreements, contracts, and instruments binding on it or affecting its
properties or business where the failure to comply could reasonably be expected
to have a Material Adverse Effect, and perform and (ii) observe all of its
obligations: (A) to each holder of the Notes and any other notes issued in
exchange for any Securities and all of its obligations to each holder of any
Equity Interest for which Securities are converted or exchanged set forth in the
Investment Documents and the Governing Documents with respect to which any such
Equity Interest was issued; and (B) under each of the Investment Documents;
 
(i) Use of Proceeds. Issuer shall not use any proceeds from the sale of the
Securities hereunder, directly or indirectly, for the purposes of purchasing or
carrying any “margin securities” within the meaning of Regulation U promulgated
by the Board of Governors of the Federal Reserve Board or for the purpose of
arranging for the extension of credit secured, directly or indirectly, in whole
or in part by collateral that includes any “margin securities.”
 
16

--------------------------------------------------------------------------------

 
 
(j) Authorization to File Financing Statements; Further Assurances; Additional
Subsidiaries.
 
(i) Issuer, with respect to any Collateral in which it has an interest, hereby
irrevocably authorizes Purchaser at any time and from time to time to file in
any jurisdiction any initial financing statements and amendments thereto that
(A) indicate the Collateral as the collateral covered thereby, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code of the applicable jurisdiction, and
(B) contain any other information required by Part 5 of Article 9 of the
applicable Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (I) whether Issuer
is an organization, the type of organization and any organization identification
number issued to Issuer and, (II) in the case of a financing statement filed as
a fixture filing, a sufficient description of real property to which the
Collateral relates. Issuer agrees to furnish any such information to Purchaser
promptly upon request. Issuer also ratifies its authorization for Purchaser to
have filed in any jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date of this Agreement to the extent
such financing statements are consistent with this Agreement; and
 
(ii) Issuer shall execute and deliver such further agreements and instruments
and take such further action as may be reasonably requested by Purchaser to
carry out the provisions and purposes of this Agreement and the other Investment
Documents and to create, preserve, and perfect the Liens of Purchaser in the
Collateral, and (ii) with respect to any new Project Subsidiary of Issuer
established with the consent of Purchaser after the Closing Date, the Issuer
shall promptly cause such new Project Subsidiary: (A) to become a party to this
Agreement; (B) to deliver to the Purchaser the same documents required to be
delivered by the Issuer pursuant to Section 3 for such new Project Subsidiary;
and (C) to take such other actions and execute and deliver such other agreements
and instruments as the Purchaser may determine are reasonably necessary or
appropriate;
 
(k) ERISA. Issuer shall comply with all minimum funding requirements, and all
other material requirements, of ERISA, if applicable, so as not to give rise to
any liability thereunder;
 
4.4 Negative Covenants. So long as any of the Notes or any notes issued in
exchange for any Securities remain outstanding and prior to the indefeasible
payment in full of all amounts due and owing thereunder, the Issuer shall not do
any of the following, without the prior written consent of Purchaser, except
with respect to the Permitted Business Combination:
 
(a) Additional Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or any Liens on any Property that will have a priority or pari
passu in right of payment or security interest of Purchaser in such Property;
 
17

--------------------------------------------------------------------------------

 
 
(b) Merger or Consolidation. Other than in connection with a Permitted Business
Combination or a Permitted Acquisition, become a party to a merger or
consolidation which would constitute a Change of Control, or wind-up, dissolve,
or liquidate;
 
(c) Dividends or Distributions. Declare or pay any Dividends or make any other
payment or distribution (in cash, property, or obligations) on account of its
Equity Interests, or redeem, purchase, retire, or otherwise acquire any Equity
Interests, or permit any of its Subsidiaries to purchase or otherwise acquire
any Equity Interest of Issuer, or set apart any money for a sinking or other
analogous fund for any Dividend or other distribution on its Equity Interests or
for any redemption, purchase, retirement, or other acquisition of any of its
Equity Interests without Purchaser’s prior written consent;
 
(d) Affiliated Transactions. Except as set forth on Schedule 4.4, enter into any
transaction, including the purchase, sale, or exchange of property or the
rendering of any service, with any Affiliate of Issuer, except in the ordinary
course of and pursuant to the reasonable requirements of Issuer’s business and
upon fair and reasonable terms no less favorable to Issuer than would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of Issuer;
 
(e) Transfer of Assets. Neither Issuer nor any Project Subsidiaries or
Guarantors thereof shall sell, exchange or permanently dispose of any of its
Intellectual Property Rights or sell, lease or otherwise transfer all or any
part of any Property other than (1) the sale of inventory in the ordinary course
of such Person’s business, consistent with past practice, (2) transfers of
assets in the ordinary course of business, and (3) the disposition of obsolete
equipment or unprofitable assets;
 
(f) Capital Expenditures. Issuer shall not make Capital Expenditures during any
fiscal year in excess of $1,000,000 in the aggregate.
 
(g) Prepayment of Indebtedness. Prepay, redeem, purchase, defeat or otherwise
satisfy in any manner any principal or interest on any Indebtedness other than
the Notes and any notes issued in exchange for any Securities;
 
(h) Hazardous Materials. Use (or permit any tenant to use) any of its properties
or assets for the handling, processing, storage, transportation, or disposal of
any Hazardous Material, generate any Hazardous Material, conduct any activity
that is likely to cause a Release or threatened Release of any Hazardous
Material, or otherwise conduct any activity or use any of their respective
properties or assets in any manner that is likely to violate any Environmental
and Safety Requirements for which Issuer or any Subsidiary thereof would be
responsible;
 
(i) Accounting Changes. Make any change (i) in accounting treatment or reporting
practices, except in accordance with GAAP and disclosed to Purchaser, or (ii) in
tax reporting treatment, except as required by law and disclosed to Purchaser;
 
18

--------------------------------------------------------------------------------

 
 
(j) Certain Security Matters. Enter into or permit to exist any arrangement or
agreement, other than pursuant to this Agreement or any Investment Document,
which directly or indirectly prohibits Issuer from creating or incurring a Lien
on any of its assets other than assets that are subject to a purchase money
security interest or an Operating Lease as contemplated by this Agreement;
 
(k) Phantom Equity Plans. Directly or indirectly redeem, purchase or make, or to
redeem, purchase or make any payments with respect to any equity appreciation
rights, phantom equity plans, profits interest plans or similar rights or plans;
 
(l) Business Organization. Convert to any other type of business entity;
 
(m) Additional Agreements. Enter into, become subject to, amend, modify or waive
any agreement or instrument which by its terms would (under any circumstances)
restrict (i) the right of Issuer to make loans or advances or pay or make
Dividends to, transfer property to, or repay any Indebtedness owed to, Issuer or
(ii) Issuer’s right to perform any of the provisions of any of the Investment
Documents and instruments entered into in connection with the same or otherwise
evidencing the Note or its Governing Documents, except in any such case for
amending, modifying or supplementing such agreement in accordance with its
terms;
 
(n) Compensation. Increase any compensation (including salary, bonuses and other
forms of current and deferred compensation) payable, directly or indirectly, to
any of its Affiliates in excess of 5% per year;
 
(o) Additional Project Subsidiaries. Establish or acquire any Project
Subsidiaries not owned as of the Closing Date unless such Project Subsidiary
executes and delivers a guaranty and a security agreement in form and substance
satisfactory to Purchaser and Issuer and operates in the same line of business
as one of the Issuer;
 
(p) Equity Incentive Plans. Amend or modify any equity incentive plan or
employee equity ownership plan as in existence as of the Closing Date or adopt
any new equity incentive plan or employee equity ownership plan or issue any of
its Equity Interests to its employees or its Subsidiaries’ employees other than
pursuant to the existing equity incentive plans and employee equity ownership
plans;
 
(q) Use of Proceeds. Issuer shall use the proceeds from the sale of the Notes
(the “Note Proceeds”) for the purpose of acquiring prospective and producing
mineral properties (each property thus acquired a “Property”); provided that,
Issuer may use the Note Proceeds from the sale of Initial Note for general and
administrative expenses. With the exception of Note Proceeds from the Initial
Note, Issuer will provide Purchaser written notice of its use, or intended use,
of the Note Proceeds (“Proceeds Notice”), such notice to include reasonable
detail relating to the acquisition of the Property for which the Note Proceeds
are to be used and, if reasonably available, information relating to the assets
to be acquired by Issuer pursuant to the acquisition of such Property. The
Company further agrees that, to the extent practicable, the acquisition and
production of mineral properties is to be completed through one or more newly
created subsidiary entities of Wits-China or other subsidiary of Issuer created
for the purpose of such acquisition (each, a “Project Subsidiary”).
 
19

--------------------------------------------------------------------------------

 
 
(r) Amendment to Governing Documents. Make any amendment to its Governing
Documents, directly or indirectly, whether by merger, conversion, operation of
law or otherwise, or file any resolution of its board of managers (or similar
governing body) with its jurisdiction of incorporation, formation or
organization (as applicable);
 
(s) Separateness from Affiliates. Commingle the funds and other assets of Issuer
with those of any Affiliate or any other Person, keep Issuer’ funds in bank
accounts that are separate and apart from those of any Affiliate or other Person
and keep Issuer’s other assets separately identifiable and distinguishable from
assets of any Affiliates or any other Persons; and
 
(t) Take or Pay Contracts. Enter into or be a party to any contract or agreement
for the purchase of materials, supplies or other property or services if such
contract or agreement requires that a payment be made by Issuer regardless of
whether delivery is ever made of such materials, supplies or other property or
services.
 
(u) Other Business Ventures. Cease to own or manage assets or property or
otherwise operate in the business of mineral exploration and development.
 
4.5 Compliance with Securities Laws. Issuer shall at all times comply with all
applicable provisions of the Securities Act, the Securities Exchange Act, and
all applicable rules and regulations of the Securities Exchange Commission.
 
4.6 Public Disclosures. Issuer shall not disclose Purchaser’s name or identity
as an investor in Issuer in any press release or other public announcement or in
any document or material filed with any governmental entity, without the prior
written consent, of such Purchaser unless such disclosure is required by law,
statute, rule or regulation or by order of a court of competent jurisdiction, in
which case prior to making such disclosure Issuer shall use its best efforts to
give written notice to such Purchaser describing in reasonable detail the
proposed content of such disclosure and to permit Purchaser to review and
comment upon the form and substance of such disclosure.
 
4.7 Further Assurances. At any time and from time to time, upon the request of
Purchaser, Issuer shall, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as so requested in order to fully effect the purposes of
this Agreement, the other Investment Documents and any other agreements,
instruments and documents delivered pursuant hereto or in connection with the
Securities and any notes issued in exchange for any Securities. In addition, if
requested by the Purchaser, Issuer shall obtain and promptly furnish to
Purchaser evidence of all governmental approvals as may be required to enable
Issuer comply with its Obligations under the Investment Documents and to
continue in business as conducted on the date hereof without Material
interruption or interference.
 
Section 5. Registration Rights. The Purchaser shall be entitled to the
registration rights contained in Appendix 1 to this Agreement, the terms of
which are incorporated herein by reference.
 
20

--------------------------------------------------------------------------------

 
 
Section 6. Representations and Warranties of the Issuer. As a material
inducement to Purchaser to enter into this Agreement and purchase the Securities
hereunder, Issuer hereby represents and warrants to Purchaser as follows:
 
6.1 Organization, Corporate Power and Licenses. Issuer is a corporation, duly
incorporated, validly existing and in good standing under the laws of the state
of Minnesota, and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify. Issuer
possesses all requisite corporate power and authority and all licenses, permits
and authorizations necessary to own and operate its properties, to carry on its
businesses as now conducted and presently proposed to be conducted and to carry
out the transactions contemplated by the Investment Documents where the failure
to possess such licenses, permits, or authorizations could reasonably be
expected to have a Material Adverse Effect. The copies of Issuer’s Governing
Documents which have been furnished to Purchaser reflect all amendments made
thereto at any time prior to the date of this Agreement and are correct and
complete. Issuer has delivered to the Purchaser true and complete copies of its
articles of incorporation and bylaws, as the case may be and will promptly
notify the Purchaser of any amendment or changes thereto. The exact name of
Issuer is set forth in the preamble of this Agreement. Issuer has not been known
by any other corporate, limited liability company or partnership name in the
past five (5) years except as set forth in the Issuer’s public filings with the
Securities and Exchange Commission (the “Public Filings”), nor has Issuer been
the surviving corporation of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years except as set forth in the Public Filings.
 
6.2 Capitalization and Related Matters. i) The attached Capitalization Schedule
accurately sets forth the following information with respect to Issuer’s
capitalization as of the Closing Date (i) the authorized Equity Interests of
Issuer, (ii) the number of shares of each class of Equity Interests or Issuer
issued and outstanding, and (iii) the number of shares of each class of Equity
Interests of Issuer reserved for issuance upon exercise of any Convertible
Securities. As of the Closing Date, Issuer does not have outstanding any of its
Equity Interests, except for the Securities and except as set forth on the
Capitalization Schedule. As of the Closing Date, Issuer is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its Equity Interests, except as set forth on the Capitalization
Schedule and except pursuant to the terms of the Securities. As of the Closing
Date, all of the outstanding Equity Interests of Issuer shall be validly issued,
fully paid and nonassessable.
 
(b) There are no statutory or, to Issuer’s Knowledge, contractual equity
holders’ preemptive rights or rights of refusal with respect to the issuance of
the Securities hereunder. Issuer has not violated and will not violate any
applicable federal or state securities laws in connection with the offer, sale
or issuance of any of its Equity Interests, and the offer, sale and issuance of
the Securities hereunder does not require registration under the Securities Act
or any applicable state securities laws. To Issuer’s Knowledge, there are no
agreements between the holders of Issuer’s Equity Interests with respect to the
voting, transfer or other control of Issuer’ Equity Interests.
 
6.3 Authorization; No Breach. The execution, delivery and performance of each of
the Investment Documents and all other agreements and instruments contemplated
hereby and thereby to which Issuer is a party have been duly authorized by
Issuer. Each of the Investment Documents, Issuer’s Governing Documents and all
other agreements and instruments contemplated hereby and thereby to which Issuer
is a party constitutes a valid and binding obligation of Issuer, enforceable in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws relating to or affecting the rights and
remedies of creditors generally and by general principles of equity. Except as
set forth on the attached Restrictions Schedule, the execution and delivery by
Issuer of the Investment Documents and all other agreements and instruments
contemplated hereby and thereby to which it is a party, the offering, sale and
issuance of the Securities hereunder and the fulfillment of and compliance with
the respective terms hereof and thereof by Issuer, does not and shall not: (a)
conflict with or result in a breach of the terms, conditions or provisions of;
(b) constitute a default under; (c) result in the creation of any Lien upon
Issuer’s Equity Interests or assets pursuant to; (d) give any third party the
right to modify, terminate or accelerate any obligation under; (e) result in a
violation of; or (f) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to, the Governing
Documents of Issuer, or any law, statute, rule or regulation to which Issuer is
subject (including any usury laws applicable to the Notes), or any agreement,
instrument, order, judgment or decree to which Issuer is subject. Except as set
forth on the Restrictions Schedule, Issuer is not subject to any restrictions
upon making loans or advances or paying Dividends to, transferring property to,
or repaying any Indebtedness owed to Issuer.
 
21

--------------------------------------------------------------------------------

 
 
6.4 Absence of Undisclosed Liabilities. Exhibit H contains Issuer’s unaudited
balance sheet dated as of December 31, 2006 (the “Balance Sheet”). To Issuer’s
Knowledge, except as set forth in its Public Filings, it has no obligation or
liability (whether accrued, absolute, contingent, unliquidated or otherwise,
whether or not known to Issuer, whether due or to become due and regardless of
when asserted) arising out of transactions entered into at or prior to the
Closing, or any action or inaction at or prior to the Closing, or any state of
facts existing at or prior to the Closing other than: (a) liabilities set forth
on the Balance Sheet) (including any notes thereto); and (b) other liabilities
and obligations expressly disclosed on the attached Liabilities Schedule.
 
6.5 No Material Adverse Change. Except as set forth in its Public Filings as of
the date hereof or set forth on the Liabilities Schedule, since the date of the
Balance Sheet, there has been no change in the operating results, assets,
liabilities, operations, prospects, business, condition (financial or
otherwise), employee relations, customer relations or supplier relations of
Issuer, taken as a whole, which has had or could reasonably be expected to have,
a Material Adverse Effect.
 
6.6 Assets. Except as set forth on the attached Assets Schedule, upon Closing
Issuer will have good and marketable title to, or a valid leasehold interest in
the material properties and assets shown on the Balance Sheet, free and clear of
all Liens.
 
22

--------------------------------------------------------------------------------

 
 
6.7 Tax Matters. Except as set forth on the attached Taxes Schedule:
 
(a) Issuer has filed all federal and other Material Tax Returns which it is
required to file under applicable laws and regulations; all such Tax Returns are
complete and correct in all Material respects and to the Knowledge of Issuer
have been prepared in compliance with all applicable laws and regulations in all
Material respects.
 
(b) Issuer has not made an election under §341(f) of the Code. Issuer is not
liable for the Taxes of another Person (i) other than as set forth on the Taxes
Schedule under Treas. Reg. § 1.1502-6 (or comparable provisions of state, local
or foreign law, statute, rule or regulation), (ii) as a transferee or successor
or (iii) by contract, indemnity or otherwise. Issuer is not a party to any tax
sharing agreement. Issuer and each Affiliated Group have disclosed on their
federal income Tax Returns any position taken for which substantial authority
(within the meaning of Code §6662(d)(2)(B)(i)) did not exist at the time the
return was filed. Issuer has not made any payments, is obligated to make
payments or is a party to an agreement that could obligate it to make any
payments that would not be deductible under Code §280G.
 
(c) Issuer has not been a member of an Affiliated Group other than as set forth
on the Taxes Schedule, or filed or been included in a combined, consolidated or
unitary income Tax Return, other than as set forth on the Taxes Schedule.
 
6.8 Contracts and Commitments.
 
(a) Except as set forth in its Public Filings or documents and agreements
described on the Contracts Schedule, Issuer is not: (a) a party to any contract
or agreement, or subject to any corporate or other restriction, that could
reasonably be expected to have a Material Adverse Effect, (b) a party to any
material contract or agreement that restricts the right or ability of Issuer to
incur Indebtedness, other than this Agreement, and except for the Liens granted
to the Lender, Issuer has not agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any Lien upon any
Property, whether now owned or hereafter acquired.
 
(b) Issuer will not be in default under or in breach of nor in receipt of any
claim of default or breach under any contract, agreement or instrument to which
Issuer is subject where such default or breach could reasonably be expected to
have a Material Adverse Effect.
 
6.9 Intellectual Property Rights. The attached Intellectual Property Schedule
contains a complete and accurate list of all material (i) patented or registered
Intellectual Property Rights owned or used by Issuer, (ii) pending patent
applications and applications for registrations of other Intellectual Property
Rights filed by Issuer, (iii) unregistered trade names and corporate names used
by Issuer and (iv) unregistered trademarks, service marks, internet domain
names, copyrights, mask works and computer software owned or used by Issuer.
 
6.10 Litigation, etc. Except as set forth on the Litigation Schedule, there are
no actions, suits, proceedings, orders, investigations or claims pending or, to
the Issuer’s Knowledge, threatened against or affecting Issuer (or to the
Issuer’s Knowledge, pending or threatened against or affecting any of the
officers, directors or employees of Issuer with respect to their businesses or
proposed business activities), or pending or threatened by Issuer against any
third party, at law or in equity, or before or by any governmental department,
commission, board, bureau, agency or instrumentality (including any actions,
suit, proceedings or investigations with respect to the transactions
contemplated by the Investment Documents), which have had or could reasonably be
expected to have a Material Adverse Effect.
 
23

--------------------------------------------------------------------------------

 
 
6.11 Brokerage. Other than as set forth in the Broker Schedule, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by the Investment Documents based
on any arrangement or agreement binding upon Issuer. Issuer shall pay, and hold
Purchaser harmless against, any liability, loss or expense (including reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim.
 
6.12 Governmental Consent, etc.. Except for the filings and recordings in
connection with the Investment Documents, no permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by Issuer
of the Investment Documents and the other agreements contemplated hereby and
thereby, except for state and federal securities law filings that in any event
need not be filed prior to Closing.
 
6.13 Insurance. Effective as of the Closing Date, Issuer has no insurance.
 
6.14 Employees. Issuer is not Aware that any executive or key employee of Issuer
or any group of employees of Issuer have any plans to terminate employment with
Issuer. Issuer has complied in all material respects with all laws, statutes,
rules and regulations relating to the employment of labor (including provisions
thereof relating to wages, hours, equal opportunity, collective bargaining and
the payment of social security and other taxes), and Issuer is not Aware that
Issuer has any material labor relations problems (including any union
organization activities, threatened or actual strikes or work stoppages or
material grievances). To Issuer’s Knowledge, neither Issuer nor any of its
employees is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar agreements relating to, affecting or in
conflict with the present or proposed business activities of Issuer, except for
agreements between Issuer and their respective present and former employees.
 
6.15 ERISA.
 
(a) Issuer does not have any obligation to contribute to (or any other
liability, including current or potential withdrawal liability with respect to)
any “multiemployer plan” (as defined in §3(37) of ERISA.
 
(b) Issuer does not have any obligation to contribute to (or any other liability
with respect to) any plan or arrangement whether or not terminated, which
provides medical, health, life insurance or other welfare-type benefits for
current or future retired or terminated employees (except for limited continued
medical benefit coverage required to be provided under Section 4980B of the Code
or as required under applicable state law).
 
(c) Issuer does not maintain, contribute to or have any liability under (or with
respect to), any employee plan which is a tax-qualified “defined benefit plan”
(as defined in §3(35) of ERISA), whether or not terminated.
 
24

--------------------------------------------------------------------------------

 
 
(d) Issuer does not maintain, contribute to or have any liability under (or with
respect to) any employee plan which is a tax-qualified “defined contribution
plan” (as defined in §3(34) of ERISA), whether or not terminated.
 
(e) Issuer does not maintain, contribute to, or have any liability under (or
with respect to) any plan or arrangement providing benefits to current or former
employees, including any bonus plan, plan for deferred compensation, employee
health or other welfare benefit plan or other arrangement, whether or not
terminated.
 
(f) For purposes of this Section, the term “Issuer” includes all organizations
constituting an ERISA Affiliate of Issuer.
 
6.16 Compliance with Laws. To the Issuer’s Knowledge, Issuer has not violated
any law, statute, rule or regulation which violation has had or could reasonably
be expected to have a Material Adverse Effect, and Issuer has not received
written notice of any such violation.
 
6.17 Affiliated Transactions. Except as set forth in the Public Filings or on
the attached Affiliated Transactions Schedule, no officer, manager, director,
employee, member, stockholder, partner, limited partner, owner, principal or
Affiliate of Issuer or any Person related, by blood, marriage or adoption to any
such Person in which any such Person owns any beneficial interest, is a party to
any agreement, contract, commitment, transaction or arrangement with Issuer or
has any Material interest in any Material property used by Issuer, except for
employment arrangements and compensation in the ordinary course of business,
consistent with past practice.
 
6.18 Investment Company. Issuer is not an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended, modified, supplemented, or replaced from time to time, or is Issuer,
directly or indirectly, controlled by or acting on behalf of any Person which is
an “investment company” within the meaning of such act. The purchase of the
Securities, the application of the proceeds and repayment thereof by Issuer and
the consummation of the transactions contemplated by the Investment Documents
will not violate any provision of such act or any rule, regulation or order
issued by the Securities and Exchange Commission.
 
6.19 Margin Regulations. Issuer does not own any “margin stock,” as the term is
defined in Regulation U of the Federal Reserve Board, and the proceeds of the
sale of the Securities will be used only for the purposes contemplated
hereunder. None of the proceeds of the sale of the Securities will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security, for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause the loans hereunder to be considered “purpose credit”
within the meaning of Regulations U or X of the Federal Reserve Board. The
purchase of the Securities will not constitute a violation of such Regulations U
or X.
 
6.20 Public Utility Holding Company Act. Issuer is not a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company,” or an “affiliate” of a “subsidiary company” of a “holding company,”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, modified, supplemented, or replaced from time to time.
 
25

--------------------------------------------------------------------------------

 
 
6.21 Disclosure. Neither this Agreement nor any of the schedules, attachments,
written statements, documents, certificates or other items prepared or supplied
to Purchaser by or on behalf of Issuer with respect to the transactions
contemplated hereby contain any untrue statement of a Material fact or omit a
Material fact necessary to make each statement contained herein or therein not
misleading. There is no fact that Issuer has disclosed to Purchaser in writing
and of which it is Aware (other than general economic conditions) which, taken
as a whole, has had or could reasonably be expected to have a Material Adverse
Effect.
 
6.22 On-Going Negotiations. Negotiations with respect to the Permitted Business
Combination, as announced in the press release of Issuer dated February 10,
2007, are on-going, and to Issuer’s Knowledge, no events have occurred that
would indicate that such Permitted Business Combination will not occur on terms
substantially similar to those contemplated in the press release.
 
6.23 Closing Date. The representations and warranties of Issuer contained in
this Agreement and elsewhere in the Investment Documents and all information
contained in any exhibit, schedule or attachment hereto or thereto or in any
certificate or other writing delivered by, or on behalf of, Issuer to Purchaser
is and shall be complete and correct as of any Closing of the purchase of the
Initial Note or Additional Notes as the case may be (both immediately prior to
and immediately after giving effect to the transactions contemplated by the
Investment Documents).
 
Section 7. Events of Default.


7.1 Definition. An “Event of Default” shall be deemed to have occurred if:
 
(a) Failure to Make Payments. Issuer fails to pay when due and payable (whether
at maturity or otherwise), after giving effect to all applicable notice and
grace periods and, if no such grace periods are provided, a grace period of 5
Business Days (without notice), the full amount of interest then accrued on any
Notes or any notes issued in exchange for any Securities, or the full amount of
any principal payment (together with any applicable premium) on any Notes or any
notes issued in exchange for any Securities or any other amounts payable under
the Securities or the Investment Documents;
 
(b) Failure to Observe Covenants. Issuer:
 
(i) breaches, fails to perform or observe any of the covenants contained in
Section 4 (and such failure continues uncured for 10 Business Days); or
 
(ii) breaches, fails to perform or observe any other provision contained in the
Investment Documents and such failure has had a Material Adverse Effect and such
failure continues uncured for 15 Business Days;

26

--------------------------------------------------------------------------------

 
 
(c) Representations. Any representation, warranty or information contained
herein or required to be furnished to any holder of the Securities pursuant to
the Investment Documents, or any writing furnished by Issuer to any holder of
the Notes, is false or misleading in any material respect on the date made,
repeated or furnished;
 
(d) Insolvency. Issuer makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts generally as they become due,
or an order, judgment, decree or injunction is entered adjudicating Issuer
bankrupt or insolvent or requiring the dissolution or split up of Issuer or
preventing Issuer from conducting all or any part of its business; or any order
for relief with respect to Issuer is entered under the Federal Bankruptcy Code;
or Issuer petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of Issuer, or of any substantial part
of the assets of Issuer, or commences any proceeding (other than a proceeding
for the voluntary liquidation and dissolution of any of its Subsidiaries)
relating to Issuer under any bankruptcy reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar laws of any
jurisdiction now or hereafter in effect; or any such petition or application is
filed, or any such proceeding is commenced, against Issuer and either (i) Issuer
by any act indicates its approval thereof, consent thereto or acquiescence
therein or (ii) such petition, application or proceeding is not dismissed within
60 days;
 
(e) Payments on Indebtedness. Issuer shall fail to pay when due any principal of
or interest on any Indebtedness (other than the Indebtedness owing to
Purchaser), which failure could reasonably be expected to have a Material
Adverse Effect, or the maturity of any such Indebtedness shall have been
accelerated and could reasonably be expected to have a Material Adverse Effect,
or any such Indebtedness shall have been required to be prepaid prior to the
stated maturity thereof and such prepayment would have a Material Adverse
Effect;
 
(f) Impairment of Security. Except pursuant to the satisfaction of this
Agreement or other Investment Documents, as applicable, this Agreement or any
other Investment Documents shall cease to be in full force and effect or shall
be declared null and void or the validity or enforceability thereof shall be
contested or challenged by Issuer, or any Subsidiary or any executive officer,
director thereof, or Issuer shall deny that it has any further liability or
obligation under any of the Investment Documents, or any Lien created by the
Investment Documents in favor of Purchaser shall for any reason cease to be a
valid, first or second priority (as applicable based on the priority intended to
be provided to Purchaser under the Investment Documents) perfected security
interest in and Lien upon any of the Collateral purported to be covered thereby;
 
(g) ERISA Matters. (i) With respect to any Pension Plan, a prohibited
transaction within the meaning of §4975 of the Code or §406 of ERISA occurs
which in the determination of Purchaser could result in liability to the Issuer,
(ii) with respect to any Title IV Plan, the filing of a notice to voluntarily
terminate any such plan in a distress termination, (iii) with respect to any
Multiemployer Plan, the Issuer or any ERISA Affiliate shall incur any Withdrawal
Liability, (iv) with respect to any Qualified Plan, Issuer or any ERISA
Affiliate shall incur an accumulated funding deficiency or request a funding
waiver from the IRS, or (v) with respect to any Title IV Plan or Multiemployer
Plan which has an ERISA Event not described in clauses (ii) through (iv) hereof,
in the determination of Purchaser there is a reasonable likelihood for
termination of any such plan by the PBGC; provided, that the events listed in
clauses (i) through (v) hereof shall constitute Events of Default only if the
liability, deficiency or waiver request of Issuer or any ERISA Affiliate,
whether or not assessed, could, in the opinion of Purchaser, reasonably be
expected to have a Material Adverse Effect;
 
27

--------------------------------------------------------------------------------

 
 
(h) Seizure of Assets. Issuer or any of its properties, revenues, or assets in
an aggregate amount in excess of $500,000.00, shall become subject to an order
of forfeiture, seizure, or divestiture (whether under RICO or otherwise) and the
same shall not have been discharged within 30 days from the date of entry
thereof;
 
(i) Attachment of Assets. Issuer shall fail to discharge within a period of
thirty 30 days after the commencement thereof any attachment, sequestration, or
similar proceeding or proceedings involving an aggregate amount in excess of
$500,000.00 against any of its assets or properties;
 
(j) Change in Management. Stephen King and Clyde Smith are no longer engaged in
the management of the Issuer and a suitable replacement for any such Person
acceptable to Purchaser is not made within 60 days.
 
(k) Entry of Judgment. A final judgment or judgments for the payment of money in
excess of $500,000.00 in the aggregate shall be rendered by a court or courts
against Issuer and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 45 days from the date of entry thereof and Issuer shall not, within said
period of 45 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.
 
(l) Termination of Pension Plan. The institution of any steps by Issuer or any
ERISA Affiliate or any other Person to terminate a Pension Plan if, as a result
of such termination, Issuer or any such ERISA Affiliate could be required to
make a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, and such contribution, liability
or obligation could reasonably be expected to have a Material Adverse Effect;
 
(m) Failure to Observe Other Obligations. Issuer defaults (after giving effect
to all applicable grace and cure periods) in the payment when due, or in
performance or observance of, any Material obligation of, or condition agreed to
by, Issuer with respect to any Material purchase or lease of goods or services,
which defaults are not cured within 5 days after written notice from the
Purchaser, where such default, singly or in the aggregate with all other such
defaults, could reasonably be expected to have a Material Adverse Effect;
 
(n) Receivership. Issuer’s assets are attached, seized, subjected to a writ or
distress warrant, or are levied upon, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors in
connection with any obligations or liabilities of Issuer and Issuer fails to
discharge, release or terminate such attachment, seizure, warrant, levy or
possession within 60 days from the creation or commencement thereof and such
attachment, seizure, warrant, levy or possession could reasonably be expected to
have a Material Adverse Effect;
 
28

--------------------------------------------------------------------------------

 
 
(o) Indictment. Issuer or executive officer of Issuer is indicted for a state or
federal criminal charge related to the business of such Issuer;
 
(p) Change in Control. A Change in Control shall occur; or
 
(q) Equity Agreements. Issuer breaches any Material provision under a
shareholder or similar equity agreement to which it is a party and fails to cure
such breach within 10 days after written notice thereof from Purchaser.
 
The foregoing shall constitute “Events of Default” whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
 
7.2 Consequences of Events of Default.
 
(a) If any Event of Default has occurred, then the interest rate on the Notes
and any notes issued in exchange for any Securities shall increase immediately
by an increment of 3 percentage points. Any increase of the interest rate
resulting from the operation of this Section 7.2(a) shall terminate as of the
close of business on the date on which no Events of Default exists (subject to
subsequent increases pursuant to this Section 7.2(a)).
 
(b) If an Event of Default of the type described in Section 7.1(d) has occurred,
then the aggregate outstanding principal amount of all of the Notes and any
notes issued in exchange for any Securities (together with all accrued interest
thereon and all other amounts due and payable with respect thereto) shall become
immediately due and payable without any action on the part of the holders
thereof, and Issuer shall immediately pay to the holders of such notes all
amounts due and payable with respect thereto.
 
(c) If an Event of Default (other than under Section 7.1(d)) has occurred and is
continuing, then Purchaser or any other the holder or holders of Notes
representing a majority of the aggregate principal amount of Notes and any notes
issued in exchange for any Securities then outstanding may declare all or any
portion of the outstanding principal amount of the Notes and any notes issued in
exchange for any Securities (together with all accrued interest thereon and all
other amounts due and payable with respect thereto) to be immediately due and
payable and may demand immediate payment of all or any portion of the
outstanding principal amount of the Notes and any notes issued in exchange for
any Securities (together with all such other amounts then due and payable) owned
by such holder or holders. Issuer shall give prompt written notice of any such
demand to the other holders of Notes and any notes issued in exchange for any
Securities, each of which may demand immediate payment of all or any portion of
such holder’s Note and any notes issued in exchange for any Securities. If any
holder or holders of the Notes and any notes issued in exchange for any
Securities demand immediate payment of all or any portion of the Notes and any
notes issued in exchange for any Securities, Issuer shall immediately pay to
such holder or holders all amounts due and payable with respect thereto.
 
29

--------------------------------------------------------------------------------

 
 
(d) If an Event of Default of the type described in Section 7.1(a) has occurred,
then Purchaser and any other holder or holders of Notes and any notes issued in
exchange for any Securities then outstanding may require Issuer to defer all
payments, other than salaries provided in the then current budget approved by
Purchaser, to any Person who owns, directly or indirectly, any Equity Interest
in Issuer.
 
(e) If an Event of Default has occurred, then Purchaser and any other holder or
holders of Notes and any notes issued in exchange for any Securities then
outstanding may enforce any and all other rights granted pursuant to the
Investment Documents, including any proxy, security agreement or pledge
agreement.
 
Section 8. Miscellaneous.
 
8.1 Expenses. For all times prior to the issuance of the Notes and so long as
the Notes and any notes issued in exchange for Securities remain outstanding,
Issuer shall pay, and hold Purchaser and all noteholders and holders of
Securities and any other Equity Interests for which Securities are exchanged or
converted harmless against liability for the payment of, and reimburse on demand
as and when incurred from and against: (a) reasonable and accountable costs and
expenses up to $40,000 incurred by each of them in connection with their due
diligence review of Issuer, the preparation, negotiation, execution and
interpretation of the Investment Documents and the Securities and the agreements
contemplated hereby and thereby, and the consummation of all of the transactions
contemplated hereby and thereby (including all reasonable fees and expenses of
legal counsel, consultants and accountants), which costs and expenses shall be
payable at the Closing; (b) all fees and expenses incurred with respect to any
amendments or waivers (whether or not the same become effective) under or in
respect of each of the Investment Documents, the Governing Documents of Issuer
and the other agreements and instruments contemplated hereby and thereby; (c)
all recording and filing fees, stamp and other Taxes which may be payable in
respect of the execution and delivery of the Investment Documents or the
issuance, delivery or acquisition of any Securities or any other Equity
Interests for which Securities are exchanged or converted; and (d) the
reasonable fees and expenses incurred with respect to the enforcement of the
rights granted under the Investment Documents, the Securities, any other Equity
Interests for which Securities are exchanged or converted, the Governing
Documents of Issuer and the agreements or instruments contemplated hereby and
thereby (including costs of collection) upon an Event of Default and for so long
as such Event of Default is continuing. If Issuer fails to pay when due any
amounts due Purchaser or fail to comply with any obligations pursuant to this
Agreement or any other agreement, document or instrument executed or delivered
in connection herewith, Issuer shall, upon demand by Purchaser, pay to Purchaser
such further amounts as shall be sufficient to cover the cost and expense
(including, but not limited to reasonable attorneys’ fees) incurred by or on
behalf of Purchaser in collecting all such amounts due or in otherwise enforcing
Purchaser’s rights and remedies hereunder. Issuer also agrees to pay to
Purchaser all costs and expenses incurred, including reasonable compensation to
its attorneys for all services rendered, in connection with the investigation of
any Event of Default and enforcement of its rights hereunder or under the other
Investment Documents upon an Event of Default and for so long as such Event of
Default is continuing.
 
30

--------------------------------------------------------------------------------

 
 
8.2 Remedies. Each holder of Securities and any other Equity Interests for which
Securities are exchanged or converted shall have all rights and remedies set
forth in the Investment Documents and the Governing Documents of Issuer and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law, statute, rule or regulation. No remedy hereunder or thereunder
conferred is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or thereunder or now or hereafter existing at law or in equity
or by statute or otherwise. Purchaser having any rights under any provision of
the Investment Documents shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of the Investment Documents and to exercise all other
rights granted by law, statute, rule or regulation.
 
8.3 Usury. In no contingency or event whatsoever will the aggregate of all
amounts deemed interest under this Agreement or the Notes and charged or
collected pursuant to the terms of this Agreement or any other Investment
Document exceed the highest rate permissible under any law that a court of
competent jurisdiction, in a final determination, deems applicable. If such a
court determines that Purchaser has charged or received interest under this
Agreement or any other Investment Documents in excess of the highest applicable
rate, then Purchaser shall apply such excess to any other indebtedness or
obligations then due and payable, whether for principal, interest, fees or
otherwise, and shall refund the remainder of such excess interest, if any, to
Issuer, and such rate shall automatically be reduced to the maximum rate
permitted by such law.
 
8.4 Purchaser’s Investment Representations. Purchaser hereby represents and
warrants that:
 
(a) Authorization. When executed and delivered by Purchaser, and assuming
execution and delivery by Issuer, this Agreement and the Investment Documents
constitute its valid and legally binding obligations, enforceable in accordance
with their terms.
 
(b) Purchase Entirely for Own Account. This Agreement is made with Purchaser in
reliance upon Purchaser’s representation to Issuer, which by Purchaser’s
execution of this Agreement Purchaser hereby confirms, that the Restricted
Securities will be acquired for investment for Purchaser’s own account, not as a
nominee or agent, and not with a view to the public distribution of any part
thereof, and that Purchaser has no present intention of distributing the same.
Purchaser represents that it has full power and authority to enter into this
Agreement and the Investment Documents.
 
(c) Investment Experience. Purchaser is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act and has
previously invested in securities of other small businesses and acknowledges
that it is able to protect its interests, and bear the economic risk of its
investment and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Restricted Securities.
 
31

--------------------------------------------------------------------------------

 
 
(d) High Risk. The Securities being purchased are highly speculative in nature
and an investment herein involves a high degree of risk, including but not
limited to losing the entire investment in such Securities.
 
(e) No Governmental Approval. No Federal or state agency, including the
Commission or the securities commission or authority of any state, has approved
or disapproved the Securities, passed upon or endorsed the merits of the
issuance of Securities or the accuracy or adequacy of any information provided
by the Company, or made any finding or determination as to the fairness or
fitness of the Securities for sale.
 
(f) No Reliance. Purchaser has been encouraged to rely upon the advice of its
legal counsel, accountants or other financial advisors with respect to tax and
other considerations relating to the purchase of the Securities pursuant hereto.
Purchaser is not relying upon Issuer with respect to economic considerations
involved in determining to make an investment in the Securities.
 
(g) Access to Information. Purchaser has been given access to full and complete
information regarding Issuer and has utilized such access to Purchaser’s
satisfaction for the purpose of obtaining information respecting Issuer.
Particularly, Purchaser has been given reasonable opportunity to meet with
and/or contact Issuer representatives for the purpose of asking questions of,
and receiving answers from, such representatives concerning the terms and
conditions of the issuance of the Securities and to obtain any additional
information, to the extent reasonably available, necessary to verify the
accuracy of information about the company already obtained.
 
8.5 Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement and the provisions of the Notes may be amended and
Issuer may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if Issuer has obtained the written consent
of Purchaser; provided, that if the Notes are no longer outstanding, the
provisions of this Agreement may be amended or waived by Issuer and Issuer may
take any action herein prohibited only if Issuer has obtained the written
consent of the holders of a majority of the remaining Securities. No other
course of dealing between Issuer and the holder of any Securities or any other
Equity Interest for which Securities are exchanged or converted or any delay in
exercising any rights hereunder or under the Note or the Governing Documents of
Issuer shall operate as waiver of any rights of any such holders. For purposes
of this Agreement, the Securities or any Equity Interests for which Securities
are exchanged or converted which are held by Issuer shall not be deemed to be
outstanding. If Issuer pays any consideration to any holder of Securities or any
other Equity Interest for which Securities are exchanged or converted for such
holder’s consent to any amendment, modification or waiver hereunder, such party
shall also pay each other holder granting its consent hereunder equivalent
consideration computed on a pro rata basis.
 
8.6 Survival of Agreement. All covenants, representations and warranties
contained in the Investment Documents or made in writing by Issuer in connection
herewith or therewith shall survive the execution and delivery of the Investment
Documents and the consummation of the transactions contemplated hereby and
thereby, regardless of any investigation made by Purchaser or on its behalf.
 
32

--------------------------------------------------------------------------------

 
 
8.7 No Setoffs, etc. All payments hereunder and under the Securities and any
notes issued in exchange for any Securities shall be made by Issuer without
setoff, offset, deduction or counterclaim, free and clear of all taxes, levies,
imports, duties, fees and charges, and without any withholding, restriction or
conditions imposed by any governmental authority, unless Issuer shall be
required by any law, statute, rule or regulation to deduct, setoff or withhold
any amount from or in respect of any payment to Purchaser hereunder or under the
Securities or any notes issued in exchange for any Securities.
 
8.8 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether or not so expressed; provided, that Issuer shall not be permitted to
assign or delegate its rights or obligations under this Agreement, the
Securities or any notes issued in exchange for any Securities, other than
pursuant to the Permitted Business Combination. Except as otherwise expressly
provided herein, nothing expressed in or implied from any Investment Document is
intended to give, or shall be construed to give, any Person, other than the
parties hereto and thereto and their permitted successors and assigns, any
benefit or legal or equitable right, remedy or claim under or by virtue of this
Agreement or any such other document. Any agreement or covenant in any
Investment Document obligating Issuer of an Equity Interest held by a Purchaser
or subsequent holder to take any action or to refrain from taking any action,
shall similarly obligate any other Person into or with which Issuer is merged,
consolidated, combined or reorganized.
 
8.9 Aggregation. For purposes of the Investment Documents, all holdings of
Securities and any Equity Interest for which Securities are exchanged or
converted by Persons who are Affiliates of each other shall be aggregated for
purposes of meeting any threshold tests under the Investment Documents.
 
8.10 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement and shall be reformed and enforced to the maximum extent permitted
under applicable law.
 
8.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument. A signature of a party by facsimile or other electronic transmission
shall be deemed to constitute an original and fully effective signature of such
party.
 
8.12 Descriptive Headings. The descriptive headings of this Agreement and the
Securities are inserted for convenience only and do not constitute a substantive
part of this Agreement.
 
8.13 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the schedules
hereto and (except as otherwise expressly provided therein) the exhibits hereto
shall be governed by, and construed in accordance with, the laws of the State of
Kansas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Kansas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Kansas. In furtherance of the foregoing, the internal law of the State of Kansas
shall control the interpretation and construction of this Agreement (and all
schedules and exhibits hereto), even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
 
33

--------------------------------------------------------------------------------

 
 
8.14 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid or sent via facsimile to the number set
forth below with a copy mailed to the recipient as set forth above. Such
notices, demands and other communications shall be sent to Purchaser and to
Issuer at the addresses indicated below:
 
To Issuer:
 
Wits Basin Precious Minerals, Inc
80 South Eight Street, Suite 900
Minneapolis, MN 55402-8773
Attn: Mark Dacko, Chief Financial Officer
Facsimile: (612) 395-5276
 
With a copy to:
 
Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402-4140
Attn: William Mower, Esq.
Facsimile: (612) 642-8358
 
To the Purchaser:
 
China Gold, LLC
7300 College Blvd., Suite 303
Overland Park, KS 66210
Attn: C. Andrew Martin
Facsimile: (913) 339-6086

34

--------------------------------------------------------------------------------

 
 
with a copy to:
 
William M. Schutte
Polsinelli Shalton Flanigan Suelthaus PC
6201 College Boulevard, Suite 500
Overland Park, KS 66211
Facsimile: 913-451-6205
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
8.15 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty or covenant contained herein
in any respect or any Event of Default shall occur, the fact that there exists
another representation, warranty or covenant or Event of Default relating to the
same subject matter (regardless of the relative levels of specificity) which
such party has not breached shall not detract from or mitigate the fact that
such party is in breach of the first representation, warranty or covenant or
that the first Event of Default shall have occurred.
 
8.16 Complete Agreement; No Modifications.
 
(a) This Agreement and the other Investment Documents collectively: (i)
constitute the final expression of the agreement between Issuer and Purchaser;
(ii) contain the entire agreement between Issuer and Purchaser with respect to
the matters set forth herein and in such other Investment Documents; and (iii)
may not be contradicted by evidence of any prior or contemporaneous oral
agreements or understandings between Issuer and Purchaser. Neither this
Agreement nor any of the terms hereof may be terminated, amended, supplemented,
waived or modified orally, except by an agreement or instrument in writing
executed by the party against which enforcement of the termination, amendment,
supplement, waiver or modification is sought.
 
(b) If there is a conflict between or among the terms, covenants, conditions or
provisions of this Agreement and the other Investment Documents, then any term,
covenant, condition or provision that Purchaser may elect to enforce from time
to time so as to enlarge the interest of Purchaser in its security for the
payment and performance of the Obligations, afford Purchaser the maximum
financial benefits or security for the Obligations, or provide Purchaser the
maximum assurance of payment and performance of the of the Obligations in full,
shall control. ISSUER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN PROVIDED WITH
SUFFICIENT AND NECESSARY TIME AND OPPORTUNITY TO REVIEW THE TERMS OF THIS
AGREEMENT AND EACH OF THE INVESTMENT DOCUMENTS WITH ANY AND ALL COUNSEL IT DEEMS
APPROPRIATE, AND THAT NO INFERENCE IN FAVOR OF, OR AGAINST, PURCHASER OR ISSUER
SHALL BE DRAWN FROM THE FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION OF
THIS AGREEMENT OR ANY OF THE INVESTMENT DOCUMENTS.
 
35

--------------------------------------------------------------------------------

 
 
8.17 Indemnification. In consideration of Purchaser’s execution and delivery of
this Agreement and purchase of the Securities hereunder and in addition to
Issuer’s other obligations under this Agreement and in addition to all other
rights and remedies available at law or in equity, Issuer shall defend, protect
and indemnify Purchaser and each other holder of Securities, any notes issued in
exchange for any Securities or any other Equity Interests for which Securities
are exchanged or converted and all of its officers, managers, directors,
stockholders, members, partners, limited partners, Affiliates, employees,
agents, representatives, successors and assigns (including those retained in
connection with the transactions contemplated by the Investment Documents)
(collectively, the “Indemnitees”), and save and hold each of them harmless from
and against, and pay on behalf of or reimburse), on demand as and when incurred,
any and all actions, causes of action, suits, claims, losses (including
diminutions in value and consequential damages), costs, penalties, fees,
liabilities and damages and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), including reasonable attorneys’ fees and disbursements,
interest and penalties and all amounts paid in investigation, defense or
settlement of any of the foregoing and claims relating to any of the foregoing
(the “Liabilities”), incurred by the Indemnitees or any of them as a result of,
or arising out of, or relating to: (a) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities; (b) the execution, delivery, performance or
enforcement of the Investment Documents, any Governing Documents of Issuer and
any other instrument, document or agreement executed pursuant hereto or thereto
of Issuer by any of the Indemnitees, except to the extent any such Liabilities
are caused by the particular Indemnitee’s gross negligence or willful
misconduct; and (c) the past, present or future environmental condition of any
property owned, operated or used by Issuer, its predecessors or successors or of
any offsite treatment, storage or disposal location associated therewith,
including the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, Release or threatened Release into, onto or from, any such
property or location of any toxic, chemical or hazardous substance, material or
waste (including any losses, liabilities, damages, injuries, penalties, fees,
costs, expenses or claims asserted or arising under any Environmental and Safety
Requirement) regardless of whether caused by, or within the control of, Issuer.
To the extent that the foregoing undertaking by Issuer may be unenforceable for
any reason, Issuer shall make the maximum contribution to the payment and
satisfaction of each of the Liabilities that is permissible under applicable
law.
 
8.18 Payment Set Aside. To the extent that any payment or payments are made to
Purchaser hereunder or under the Securities, any notes issued in exchange for
any Securities or any Equity Interests for which Securities are exchanged or
converted or such Purchaser enforces its rights or exercises its right of setoff
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to such payor, a trustee,
receiver or any other Person under any law, statute, rule or regulation
(including any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
36

--------------------------------------------------------------------------------

 
 
8.19 Jurisdiction and Venue. Each of the parties: (a) submits to the
jurisdiction of any state or federal court sitting in the District of Kansas in
any legal suit, action or proceeding arising out of or relating to this
Agreement, the Securities, any notes issued in exchange for any Securities or
any Equity Interests for which Securities are exchanged or converted; (b) agrees
that all claims in respect of the action or proceeding may be heard or
determined in any such court; and (c) agrees not to bring any action or
proceeding arising out of or relating to this Agreement, the Securities, any
notes issued in exchange for any Securities or any Equity Interests for which
Securities are exchanged or converted in any other court. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Any party may make service
on any other party by sending or delivering a copy of the process to the party
to be served at the address and in the manner provided for the giving of notices
in Section 8.14. Each party agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law. Nothing herein shall affect the
right to serve process in any other manner permitted by law, statute, rule or
regulation or shall limit the right of Purchaser or holders of Equity Interests
for which Securities are exchanged or converted to bring proceedings against
Issuer in the courts of any other jurisdiction. To the extent provided by any
law, statute, rule or regulation, should Issuer, after being so served, fail to
appear or answer to any summons, complaint, process or papers so served within
the number of days prescribed by law after the mailing thereof, Issuer shall be
deemed in default and an order or judgment may be entered by the court against
Issuer as demanded or prayed for in such summons, complaint, process or papers.
The exclusive choice of forum for Issuer set forth in this Section 8.19 shall
not be deemed to preclude the enforcement by Purchaser or any holder of
Securities or notes issued in exchange for any Securities or Equity Interests
for which Securities are exchanged or converted of any judgment obtained in any
other forum or the taking by such Purchaser or any holder of Securities or notes
issued in exchange for any Securities or Equity Interests for which Securities
are exchanged or converted of any action to enforce the same in any other
appropriate jurisdiction, and Issuer hereby waives the right to collaterally
attack any such judgment or action.
 
8.20 Waiver of Right to Jury Trial. ISSUER, ON ITS OWN BEHALF, AND PURCHASER, ON
ITS OWN AND ON BEHALF OF EACH HOLDER OF SECURITIES AND NOTES ISSUED IN EXCHANGE
FOR ANY SECURITIES AND EQUITY INTERESTS FOR WHICH SECURITIES ARE EXCHANGED OR
CONVERTED, HEREBY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY
JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT, THE SECURITIES, ANY NOTES ISSUED IN EXCHANGE FOR
ANY SECURITIES OR ANY EQUITY INTERESTS FOR WHICH SECURITIES ARE EXCHANGED OR
CONVERTED, ANY OF THE OTHER INVESTMENT DOCUMENTS, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF, OR THE COLLATERAL, THE
OBLIGATIONS, OR PURCHASER’S CONDUCT WITH RESPECT TO ANY OF THE FOREGOING.
ISSUER, ON ITS OWN BEHALF, AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS AGREEMENT AND ACKNOWLEDGES THAT PURCHASER WOULD NOT PURCHASE THE
SECURITIES HEREUNDER IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
 
37

--------------------------------------------------------------------------------

 
 
8.21 Certain Waivers. Issuer hereby waives diligence, presentment, protest and
demand and notice of protest and demand, dishonor and nonpayment of the Note and
any notes issued in exchange for any Securities, and expressly agrees that the
Note and any notes issued in exchange for any Securities, or any payment
thereunder, may be extended from time to time and that the holder thereof may
accept security for the Note and any notes issued in exchange for any Securities
or release security for the Note and any notes issued in exchange for any
Securities, all without in any way affecting the liability of Issuer thereunder.
 
8.22 Transfer of Note; Several Liability of Purchaser. Issuer hereby consents to
Purchaser’s participation, sale, assignment, transfer or other disposition, at
any time or times on or after the Closing Date, at Purchaser’s option, of all or
any portion of its interest in this Agreement and any of the other Investment
Documents (including Purchaser’s rights, title, interests, remedies, powers and
duties hereunder or thereunder) to a purchaser, participant, any syndicate, or
any other Person (each, a “Note Purchaser”). In connection with any such
disposition (and thereafter), Purchaser may disclose any financial information
Purchaser may have concerning Issuer to any such Note Purchaser or potential
Note Purchaser.
 
8.23 Confidentiality.
 
(a) Issuer and Purchaser hereby acknowledge that each may have received, or may
receive in the future, certain confidential or non-public information relating
to the other (collectively, the “Confidential Information”). “Confidential
Information” shall include, without limitation, all books, papers, and records
relating to the assets, stock, properties, operations, obligations and
liabilities of such party and its subsidiaries, including, without limitation,
all books of account, tax records, minute books of directors’ and stockholders’
meetings, organizational documents, bylaws, contracts and agreements, filings
with any regulatory authority, accountants’ work papers, litigation files
(including, without limitation, legal research memoranda), attorney’s audit
response letters, documents relating to assets and title thereto (including,
without limitation, abstracts, title insurance policies, surveys, environmental
reports, opinions of title and other information relating to the real and
personal property), plans affecting employees, securities transfer records and
stockholder lists, and other non-public information of such party.
 
(b) The receiving party and any representatives and agents of the receiving
party shall keep all Confidential Information confidential, and shall not
disclose any Confidential Information without the prior written consent of the
disclosing party; provided, however, that any of such information may be
disclosed to receiving party’s representatives or agents who need to know such
information for the purpose of performing such services required to be performed
hereunder (it being understood that such party shall inform such representatives
and agents of the confidential nature of the Confidential Information and shall
direct such representatives and agents to treat such information
confidentially). Receiving party shall be responsible for any breach of this
provision by its representatives or agents.
 
38

--------------------------------------------------------------------------------

 
 
(c) For the purposes of this Agreement, the definition of “Confidential
Information” shall not include information which (A) had been made previously
available to the public by the disclosing party; (B) is or becomes generally
available to the public, unless the information being made available to the
public results in a breach of this provision; (C) prior to disclosure to the
receiving party or its representatives or agents, was already rightfully in any
such person’s possession outside of its negotiation and discussions with the
disclosing party or (D) is obtained by receiving party or its representatives or
agents from a third party who is lawfully in possession of such information, and
not in violation of any contractual, legal or fiduciary obligation to the other
party hereto.
 
(d)  This provision shall not prohibit the disclosure of information required to
be made under federal or state securities laws. If any disclosure is so
required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all reasonable
efforts, acting in good faith, to agree upon a text for such disclosure which is
satisfactory to both parties.
 
(e) Each party acknowledges and agrees that the obligations under this Section
8.23 shall survive indefinitely. Notwithstanding the foregoing, Issuer consents
to disclosure by Purchaser of any summary financial or other information of
Issuer and each of its Project Subsidiaries of the type which is customarily
disclosed by venture capital companies to the stockholders, partners, board
members, advisory board members or legal, accounting, insurance, or investment
banking advisers of Purchaser, and as and to the extent required by Law, to any
Governmental Body and may make a public announcement of its investment in
Issuer, provided that Purchaser will obtain from any such party adequate
safeguards regarding the continued confidentiality of such information of
Issuer, in a form satisfactory to Issuer.
 
8.24 Sole and Absolute Discretion of Purchaser. Whenever pursuant to this
Agreement (a) Purchaser exercises any right given to it to consent, approve or
disapprove, (b) any arrangement, document, item or term is to be satisfactory to
Purchaser, or (c) any other decision or determination is to be made by
Purchaser, the decision of Purchaser to consent, approve or disapprove, all
decisions that arrangements, documents, items, or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Purchaser, shall
be in the sole and absolute discretion of Purchaser and shall be final and
conclusive, except as may be otherwise expressly and specifically provided in
this Agreement.
 
[Remainder of page intentionally left blank; signature page follows.]
 
39

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

      ISSUERS: WITS BASIN PRECIOUS MINERALS INC.,
a Minnesota corporation
 
   
   
  By: /s/ Mark D. Dacko  

--------------------------------------------------------------------------------

Name: Mark D. Dacko  

--------------------------------------------------------------------------------

Title: Chief Financial Officer   

--------------------------------------------------------------------------------

 

      PURCHASER: CHINA GOLD, LLC,
a Kansas limited liability company
     
 
By: Pioneer Holdings, LLC
Its: Manager
        By: /s/ Cory Lagerstrom   

--------------------------------------------------------------------------------

Name: Cory Lagerstrom
 
Title: Manager

 
[SIGNATURE PAGE TO CONVERTIBLE NOTES PURCHASE AGREEMENT]


--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
APPENDIX 1
 
REGISTRATION RIGHTS
 
Section 1. REGISTRATION
 
1.1 Demand Registration.
 
(a) Request for Registration. If Issuer shall receive from Initiating Holders a
written request that Issuer effect a registration with respect to all or a part
of the Registrable Securities, Issuer shall (i) promptly give written notice of
the proposed registration (the “Registration Notice”) to all other Holders and
(ii) as soon as practicable thereafter, use its reasonable efforts to effect
registration of the Registrable Securities specified in such request, together
with any Registrable Securities of any Holder specified in a written request
given within 15 days after the Registration Notice is delivered. Issuer shall
not be obligated to take any action to effect any such registration pursuant to
this Section 1.1(a) after Issuer has effected one such registration pursuant to
this Section 1.1(a) and such registration has been declared effective under the
Securities Act. Notwithstanding the preceding sentence, Issuer shall be
obligated to effect up to three registrations if registration on Form S-3 or any
similar short-form registration form is available for a registration by Issuer.
Issuer shall include in the Registration Statement such number, if any, of the
Registrable Securities requested to be included as may, in the judgment of the
underwriters, be included in the offering without adversely affecting the
offering; provided, however, that if for any reason the underwriters permit less
than 60% of the Registrable Securities requested by all Holders to be included
in such Registration Statement, such registration shall not count as a demand
hereunder or cause a reduction in the number of registrations available pursuant
to this Section 1.1(a). If the total number of Registrable Securities to be
included in such Registration Statement is limited, the number of Registrable
Securities to be included will be allocated on a pro rata basis among the
Holders who have requested inclusion of their Registrable Securities in the
offering, based on the number of Registrable Securities each has requested to
have included. Issuer will not include any other securities in such registration
without the written consent of all of the Holders requesting registration.
Notwithstanding the foregoing, the Issuer shall be further entitled to reduce
the number of Registrable Securities of the Holders on a pro rata basis as and
when Issuer deems necessary or appropriate to respond to or comply with the
rules, regulations, guidance or comments of the Commission for the purposes of
obtaining the effectiveness of such registration statement, however, that if for
this reason the Issuer permits less than 60% of the Registrable Securities
requested by all Holders to be included in the Registration Statement, such
registration shall not count as a demand hereunder or cause a reduction in the
number of registrations available pursuant to this Section 1.1(a).
 
(b) Right of Deferral of or Suspension of Registration. If Issuer shall furnish
to all such Holders who joined in the request a certificate signed by the
President of Issuer stating that, in the good faith judgment of the Board of
Directors, the immediate filing of a Registration Statement (or the sale of
securities under an already-filed Registration Statement) would materially
interfere with or materially and adversely affect the negotiation or completion
of any transaction that is then being contemplated by Issuer (whether or not a
final decision has been made to undertake such transaction) or would otherwise
be detrimental to Issuer, then Issuer shall have the right to defer the filing
of a Registration Statement with respect to such offering (or suspend the use of
a Registration Statement) for a period not to exceed 120 days after delivery of
such certificate to such Holders. If, after a Registration Statement becomes
effective, Issuer advises the Holders of Registrable Securities that Issuer
considers it appropriate for the Registration Statement to be supplemented or
amended, the Holders of such Registrable Securities shall suspend any further
sales of their Registrable Securities until Issuer advises them that the
Registration Statement has been supplemented or amended; provided, however, that
Issuer shall use all reasonable efforts to effect such amendment or
supplementation as soon as practicable; and provided further that Issuer may
postpone such amendment or supplementation for a period of time not to exceed 90
days if in the good faith judgment of the Board of Directors, such amendment or
supplementation, if effected immediately, would materially interfere with or
materially and adversely affect the negotiation or completion of any transaction
that is then being contemplated by Issuer (whether or not a final decision has
been made to undertake such transaction) or would otherwise be detrimental to
Issuer. Issuer may delay a demand registration under this Section 1.1 only once
in any 12-month period.
 

--------------------------------------------------------------------------------

 
 
(c) Underwriting in Demand Registration.
 
(i) Notice of Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise Issuer as a part of their request made pursuant to this
Section 1.1.
 
(ii) Selection of Underwriter and Underwriting Agreement. If the Initiating
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, the holders of a majority of the Registrable
Securities initially requesting registration will have the right to select the
investment banker(s) for the offering, subject to Issuer’s approval. In such
event, Issuer (together with all Holders proposing to distribute their
Registrable Securities through such underwriting) shall enter into an
underwriting agreement in customary form with the Underwriter.
 
(d) Right of Withdrawal. If any Holder of Registrable Securities disapproves of
the terms of the underwriting, such Holder may elect to withdraw its Registrable
Securities therefrom by written notice to Issuer, the Underwriters’
Representative and the Initiating Holders delivered at least seven Business Days
prior to the effective date of the Registration Statement. The Registrable
Securities so withdrawn shall also be withdrawn from the Registration Statement.
If one or more Holders decide to withdraw Registrable Securities after
commencement by Issuer of preparation of a Registration Statement and, as a
result, the aggregate offering price likely will be less than $10,000,000,
Issuer may withdraw the Registration Statement and cancel the offering, in which
event (a) the Holders who had requested that their Registrable Securities be
included in the registration shall be jointly and severally liable to reimburse
Issuer for the Registration Expenses incurred in connection with such
Registration Statement and (b) the total number of demand registrations
available pursuant to Section 1.1(a) shall be reduced by one, unless the reason
for withdrawal was the inability of the underwriters to sell more than 80% of
the Registrable Securities referenced on the cover page of the prospectus
included in such withdrawn Registration Statement within the price range set
forth on the cover page of such Prospectus.

2

--------------------------------------------------------------------------------

 
 
1.2 Piggyback Registration.
 
(a) Notice of Piggyback Registration and Inclusion of Common Stock Owned by
Holders. Upon the terms and subject to the conditions set forth in this
Agreement, if Issuer decides to register Equity Interests under the Securities
Act in connection with a Public Offering of such shares solely for cash (either
for its own account or for the account of a security holder or holders, other
than any of the Holders exercising demand registration rights under Section 1.1
hereof) (other than on Form S 8 or Form S 4 or any comparable or successor forms
of the Commission), Issuer shall: (i) promptly give each Holder of Registrable
Securities written notice thereof (which shall include a list of any
jurisdictions in which Issuer intends at such time to attempt to qualify such
securities under the applicable state securities laws) and (ii), subject to
Section 1.2(b)(ii) hereof, include in such registration (and any related
qualification under applicable state securities laws or other compliance) and in
any underwriting involved therein, all the Registrable Securities specified in a
written request delivered to Issuer by any Holder within 15 days after delivery
of such written notice from Issuer. Notwithstanding the foregoing, the Issuer
shall be further entitled to reduce the number of Registrable Securities of the
Holders on a pro rata basis as and when Issuer deems necessary or appropriate to
respond to or comply with the rules, regulations, guidance or comments of the
Commission for the purposes of obtaining the effectiveness of such registration
statement.
 
(b) Underwriting.
 
(i) Conditions to Participation. If the registration of which Issuer gives
notice is for a Public Offering involving an underwriting, Issuer shall so
advise the Holders as a part of the written notice given pursuant to Section
1.2(a). In such event, the right of any Holder to participate in such
registration shall be conditioned upon such Holder’s entry into an underwriting
agreement in customary form with the Underwriters’ Representative for such
offering.
 
(ii) Marketing Limitation in Piggyback Registration. In the event the
Underwriters’ Representative advises the Holders seeking registration of
Registrable Securities pursuant to this Section 1.2 in writing that market
factors (including, without limitation, the aggregate number of outstanding
Registrable Securities requested to be registered, the general condition of the
market, and the status of the Persons proposing to sell shares of Common Stock
pursuant to the registration) require a limitation of the number of shares to be
underwritten, the Underwriter’s Representative may limit the number of
Registrable Securities to be included in the registration and underwriting, or
may exclude Registrable Securities entirely from such registration and
underwriting. Notwithstanding the foregoing, the underwriter may not limit the
amount of Registrable Securities included in such registration and underwriting
to less than an amount equal to 20% of the amount of all of Issuer’s securities
included in such registration and underwriting.
 
3

--------------------------------------------------------------------------------

 
 
(iii) Allocation of Shares in Piggyback Registration. In the event that the
Underwriters’ Representative limits the number of Registrable Securities to be
included in a registration pursuant to Section 1.2(b)(ii), the number of
Registrable Securities to be included in such registration shall be allocated
(subject to Section 1.2(b)(ii) hereof), among all Holders requesting to include
Registrable Securities in such registration, in proportion, as nearly as
practicable, to the respective number of Registrable Securities each has
requested to have included in such registration. No Registrable Securities
excluded from the underwriting by reason of Section 1.2(b)(ii) or this Section
1.2(b)(iii) shall be included in such Registration Statement.
 
(iv) Withdrawal in Piggyback Registration. If any Holder entitled (upon request)
to have Registrable Securities included in such registration, disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to Issuer and the Underwriter’s Representative delivered at least
seven Business Days prior to the effective date of the Registration Statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration.
 
(c) Right of Deferral of or Suspension of Piggyback Registration. If Issuer
shall furnish to all Holders requesting to include Registrable Securities in a
registration under this Section 1.2 a certificate signed by the President of
Issuer stating that, in the good faith judgment of the Board of Directors, the
immediate filing of a Registration Statement (or the sale of securities under an
already-filed Registration Statement) would materially interfere with or
materially and adversely affect the negotiation or completion of any transaction
that is then being contemplated by Issuer (whether or not a final decision has
been made to undertake such transaction) or would otherwise be detrimental to
Issuer, then Issuer shall have the right to defer the filing of a Registration
Statement with respect to such offering (or suspend the use of a Registration
Statement) for a period not to exceed 120 days after delivery of such
certificate to such Holders. If, after a Registration Statement becomes
effective, Issuer advises the Holders that Issuer considers it appropriate for
the Registration Statement to be supplemented or amended, the Holders shall
suspend any further sales of Registrable Securities until Issuer advises them
that the Registration Statement has been supplemented or amended; provided,
however, that Issuer shall use all reasonable efforts to effect such amendment
or supplementation as soon as practicable; and provided further that Issuer may
postpone such amendment or supplementation for a period not to exceed 90 days if
in the good faith judgment of the Board of Directors, such amendment or
supplementation, if effected immediately, would materially interfere with or
materially and adversely affect the negotiation or completion of any transaction
that is then being contemplated by Issuer (whether or not a final decision has
been made to undertake such transaction) or would otherwise be detrimental to
Issuer.
 
4

--------------------------------------------------------------------------------

 
 
1.3 Compliance with Other Securities Laws. In the event of any registration of
Registrable Securities pursuant to Section 1.1 or this Section 1.2, Issuer shall
use all reasonable efforts to comply with such other securities laws of such
jurisdictions as shall be reasonably appropriate for the distribution of such
securities to the extent that such laws are applicable and not preempted by
federal law; provided, however, that (a) Issuer shall not be required to qualify
to do business or to file a general consent to service of process in any such
states or jurisdictions or to subject itself to any tax in any such jurisdiction
where it is not then so subject, and (b) notwithstanding anything in this
Agreement to the contrary, if any jurisdiction in which the securities shall be
qualified imposes a non-waivable requirement that expenses incurred in
connection with the qualification of the securities be borne by selling security
holders, such expenses shall be payable pro rata by the selling security
holders.
 
1.4 Expenses of Registration. Except as set forth in Section 1.1(d) and Section
1.3, all Registration Expenses incurred in connection with all registrations
pursuant to Sections 1.1 and 1.2 shall be borne by Issuer. Issuer shall not be
required to pay the Selling Expenses related to the Registrable Securities. Such
expenses shall be paid by the selling security holders, pro rata on the basis of
the number of shares registered for each of them.
 
1.5 Registration Procedures. Issuer shall keep each Holder whose Registrable
Securities are included in any registration pursuant to this Section 1
reasonably advised as to the initiation and completion of such registration.
Issuer shall: (a) prepare and file with the Commission a registration statement
with respect to such Registrable Securities, and use all reasonable efforts to
cause the Registration Statement to become effective and remain effective for a
period of 180 days or until the Holder or Holders have completed the
distribution described in the Registration Statement relating thereto, whichever
first occurs; provided, however, that to the extent Issuer has exercised its
rights pursuant to Section 1.1(b) or Section 1.2(c) to suspend the use of a
Registration Statement, this period shall be extended one day for each day that
the use of a Registration Statement is suspended; (b) furnish such number of
prospectuses (including preliminary prospectuses) and other documents as a
Holder from time to time may reasonably request; (c) prepare and file with the
Commission amendments and supplements to such Registration Statement and the
prospectus used in connection with such Registration Statement as may be
reasonably necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Securities covered by such Registration
Statement; (d) notify each holder of Registrable Securities registered under
such Registration Statement of the effectiveness of such Registration Statement
and any amendments thereto; (e) enter into such customary agreements and take
all such other action in connection therewith as the Holders of more than 50% of
the Registrable Securities being registered reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities; (f)
furnish to each prospective seller a signed counterpart, addressed to the
prospective sellers, of an opinion of counsel for Issuer, dated the effective
date of the registration statement, and a “comfort” letter signed by the
independent public accountants who have certified Issuer’s financial statements
included in the registration statement, covering substantially the same matters
with respect to the registration statement (and the prospectus included therein)
and (in the case of the “comfort” letter) with respect to events subsequent to
the date of the financial statements, as are covered in connection with the
opinion of Issuer’s counsel and “comfort” letter delivered to the underwriters
in connection with the offering of securities; and (g) notify each Holder of
Registrable Securities covered by such Registration Statement at any time when,
to the knowledge of Issuer, a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.
 
5

--------------------------------------------------------------------------------

 
 
1.6 Information Furnished by Holder. It shall be a condition precedent of
Issuer’s obligations under this Section 1 that each Holder of Registrable
Securities included in any registration (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting agreement
executed in connection with such arrangement, (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements or
reasonably requested by Issuer, (c) furnishes to Issuer such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such Registrable Securities as may be required to effect the
registration of such Registrable Securities or as may otherwise be reasonably
requested by Issuer, and (d) otherwise participates and cooperates in the
underwriting and the registration process as requested by Issuer or the
Underwriters’ Representative.
 
1.7 Indemnification.
 
(a) Company’s Indemnification of Holders. Issuer shall indemnify each Holder,
each of such Holder’s officers, directors and general partners, and each Person
controlling such Holder, with respect to any registration of Registrable
Securities (and any related compliance with other securities laws under Section
1.3) effected pursuant to this Agreement, against all claims, losses, damages,
liabilities or expenses (or actions in respect thereof) incurred by an
Indemnified Party (collectively “Losses”) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or in any amendment or supplement thereof or in any preliminary
prospectus or other document (including any related Registration Statement)
incident to any such registration or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
by Issuer of the Securities Act, the Exchange Act, or any other securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law, applicable to Issuer and relating to action or
inaction required of Issuer in connection with any such registration or
compliance; and Issuer shall reimburse each such Indemnified Party for any
expenses (including, without limitation, attorneys’ fees) reasonably incurred in
connection with investigating or defending any such Losses; provided, however,
that the indemnity contained in this Section 1.7(a) shall not apply to amounts
paid in settlement of any Losses if settlement is effected without the consent
of Issuer (which consent shall not unreasonably be withheld); and provided,
further, that Issuer shall not be liable in any such case to the extent that any
such Losses arise out of or are based upon any untrue statement (or alleged
untrue statement) or omission (or alleged omission) based upon information
furnished to Issuer in writing by such Holder or any of its officers, directors,
general partners, or controlling Persons for use in connection with the offering
of securities of Issuer; and provided, further, that Issuer shall not be liable
in any such case to the extent any such Losses arise out of or are based upon
the failure of such Holder to comply with the prospectus delivery requirements
of the Securities Act; and provided, further, that Issuer shall not be liable
for legal fees incurred by any Indemnified Party after Issuer assumes the
defense of the action in accordance with Section 1.7(c), except to the extent
that such Indemnified Party hires separate counsel as a result of a conflict
described in Section 1.7(c).
 
6

--------------------------------------------------------------------------------

 
 
(b) Holder’s Indemnification of Company. To the extent permitted by law, each
Holder shall, if Registrable Securities owned by such Holder are registered
pursuant to this Agreement, indemnify Issuer, each of its shareholders,
directors and officers, each underwriter, if any, of such securities, each
Person who controls Issuer or such underwriter within the meaning of the
Securities Act, and each other such Holder, each of its officers, directors and
general partners and each Person controlling such other Holder, against all
Losses arising out of or based upon (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus, any amendment or
supplement thereof, or any preliminary prospectus or other document (including
any related Registration Statement) incident to any such registration or any
related compliance with other securities laws under Section 1.3, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation by such Holder of the Securities Act, the Exchange Act or
any other securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any other securities law, applicable to such
Holder and relating to action or inaction required of such Holder in connection
with any such registration or compliance; and such Holder will reimburse each
such Indemnified Party for any expenses (including, without limitation,
attorneys’ fees) reasonably incurred in connection with investigating or
defending any such Losses; provided, however, that in the case of a misstatement
or omission, such obligation shall apply only to the extent that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such prospectus, amendment, supplement, preliminary prospectus or other
document in reliance upon and in conformity with information furnished to Issuer
in writing by such Holder or any of its officers, directors, general partners or
controlling persons; and provided, further, that the indemnity contained in this
Section 1.7(b) shall not apply to amounts paid in settlement of any such Losses
if settlement is effected without the consent of the Holder which consent shall
not unreasonably be withheld); provided, further, that the Holder shall not be
liable for legal fees incurred by any Indemnified Party after the Holder assumes
the defense of the action in accordance with Section 1.7(c), except to the
extent that any Indemnified Party hires separate counsel as a result of a
conflict described in Section 1.7(c).
 
(c) Indemnification Procedure. Promptly after receipt by an Indemnified Party
under this Section 1.7 of notice of the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made against an
Indemnifying Party under this Section 1.7, notify the Indemnifying Party in
writing of the commencement thereof and generally summarize such action. The
Indemnifying Party shall have the right to participate in and to assume the
defense of such claim, jointly with any other Indemnifying Party similarly
noticed; provided, however, that the Indemnifying Party shall be entitled to
select counsel for the defense of such claim with the approval of any parties
entitled to indemnification, which approval shall not be unreasonably withheld;
and provided, further, that if in the opinion of counsel to the Indemnified
Party there is a legal conflict between the positions of the Indemnifying Party
and the Indemnified Party in conducting the defense of such action, suit or
proceeding, then the Indemnified Party may retain separate counsel to conduct
the defense to the extent reasonably determined by such counsel to be necessary
to protect the interest of the Indemnified Party. The failure to notify an
Indemnifying Party promptly of the commencement of any such action, if
prejudicial to the ability of the Indemnifying Party to defend such action,
shall relieve such Indemnifying Party, to the extent so prejudiced, of any
liability to the Indemnified Party under this Section 1.7, but the omission so
to notify the Indemnifying Party will not relieve such party of any liability
that such party may have to any Indemnified Party otherwise than under this
Section 1.7. The reimbursement required by this Section 1.7 shall be made in
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.
 
7

--------------------------------------------------------------------------------

 
 
(d) Meaning of “Indemnified Party” and “Indemnifying Party.” As used in this
Section 1.7, the term “Indemnified Party” refers to a Person entitled to
indemnity under Section 1.7(a) or 1.7(b) and the term “Indemnifying Party” means
a Person obligated to indemnify another Person pursuant to Section 1.7(a) or
1.7(b).
 
(e) Contribution in Lieu of Indemnification. If the indemnification provided for
in Section 1.7 hereof is unavailable to a party that would have been an
Indemnified Party under any such section in respect of any Losses, then each
party that would have been an Indemnifying Party thereunder shall, in lieu of
indemnifying such Indemnified Party, contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other in connection with the statements or
omissions that result in such Losses, as well as other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or such Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Issuer agrees that it would not
be just and equitable if contribution pursuant to this Section 1.7(e) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 1.7(e). The amount paid or payable by an Indemnified Party as a result
of the Losses referred to above in this Section 1.7(e) shall include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
1.8 Transfer of Rights. Subject to compliance with the transfer restrictions on
the Notes and the Registrable Securities, the registration rights set forth in
Sections 1.1 and 1.2 may be assigned by any Holder to a transferee or assignee
acquiring Registrable Securities that have not been sold to the public;
provided, however, that Issuer must receive, at least five Business Days prior
to said transfer, a written notice stating the name and address of said
transferee or assignee and identifying the Registrable Securities with respect
to which such registration rights are being assigned and a written agreement by
such transferee to be bound by the provisions hereof.
 
8

--------------------------------------------------------------------------------

 
 
1.9 Market Stand-off. Each Investor agrees, and shall cause each assignee of its
rights under this Section 1 to agree, that if so requested by the Underwriters’
Representative (s) in connection with any firm commitment underwritten Public
Offering of securities by Issuer, such Investor (or such assignee) shall not
sell, or make any short sale of, any shares of Common Stock or other securities
of Issuer, without the prior written consent of the Underwriters’
Representative(s), for such period of time not to exceed 7 days before the
effective date of the Registration Statement and 90 days after the effective
date of the Registration Statement as may be requested by the Underwriters’
Representative; provided, however, that all officers and directors of Issuer and
substantially all holders of 5% or more of the outstanding shares of Common
Stock are subject to a substantially similar obligation.
 
1.10 Rule 144 Compliance. Until such time as Issuer files a notice on Form 15
(or a successor form) of the Commission providing notice of its termination of
registration under Section 12 of Exchange Act, Issuer will make every effort in
good faith to make publicly available and available to the Holders of
Registrable Securities, pursuant to Rule 144, such information as shall be
necessary to enable the Holders of Registrable Securities to make sales of
Registrable Securities pursuant to that rule. Issuer will furnish to any Holder
of Registrable Securities, upon request made by such Holder at any time after
the undertaking of Issuer in the preceding sentence shall have first become
effective, a written statement signed by Issuer, addressed to such Holder,
describing briefly the action Issuer has taken or proposes to take to comply
with the current public information requirements of Rule 144. Issuer will, at
the request of any Holder of Registrable Securities, upon receipt from such
Holder of a certificate certifying (i) that such Holder has held such
Registrable Securities for a period of not less than two (2) consecutive years,
(ii) that such Holder has not been an affiliate (as defined in Rule 144) of
Issuer for more than the preceding three (3) months, and (iii) as to such other
matters as may be appropriate in accordance with such Rule, remove from the
stock certificates representing such Registrable Securities that portion of any
restrictive legend which relates to the registration provisions of the
Securities Act.
 
Section 2. DEFINITIONS
 
As used herein, the following capitalized terms shall have the meanings
indicated:
 
“Board” means the Board of Directors of Issuer.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Kansas
generally are authorized or required by law or other government action to remain
closed.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the $ .01 par value common stock of Issuer.

9

--------------------------------------------------------------------------------

 
 
“Exchange Act” means The Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.
 
“Holder” means any holder of outstanding Registrable Securities that have not
been sold to the public, but only if such holder is an Investor or an assignee
or transferee of registration rights as permitted by Section 1.8 hereof.
 
“Indemnified Parties” and “Indemnifying Parties” have the meanings ascribed to
such terms in Section 1.7(d) hereof.
 
“Initiating Holders” shall mean Holders of Registrable Securities that have not
been sold to the public who in the aggregate hold at least 50% of the aggregate
number of outstanding Registrable Securities that have not been sold to the
public.
 
“Investor” means China Gold, Inc. and each other holder of Registrable
Securities who becomes a party to the Purchase Agreement.
 
“Losses” has the meaning ascribed to such term in Section 1.7 hereof.
 
“Public Offering” means an offering of Common Stock or other equity securities
by Issuer, or by any successor to Issuer, that is registered under the
Securities Act.
 
“Purchase Agreement” means that certain Convertible Notes Purchase Agreement by
and between Issuer and China Gold, LLC, of even date herewith.
 
“Qualified Offering” means a Public Offering in which Issuer or its successor,
as applicable, is valued on a pre-offering basis at $25,000,000 or more and in
which Issuer or its successor receives net proceeds of at least $10,000,000.
 
“Registrable Securities” means (i) any shares of Common Stock issuable upon
conversion of the Notes, and (ii) any additional shares of Common Stock issued
pursuant stock splits, in-kind dividends and similar distributions with respect
to the stock described in the foregoing clause, but does not include any such
shares, which, at the time the identity of the Registrable Securities is to be
determined, previously have been sold pursuant to a registration or Rule 144,
including Rule 144(k) or Rule 144A.
 
“Registration Expenses” means all reasonable out-of-pocket expenses (other than
Selling Expenses) actually incurred in complying with Section 1.1 or Section 1.2
hereof, including, without limitation, all required federal and state
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for Issuer and reasonable fees and disbursements of one
counsel for all of the selling security holders.
 
“Registration Statement” means a registration statement prepared by Issuer in
connection with any registration contemplated by Section 1 hereof.
 
“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
or complementary rule, all as the same shall be in effect from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“Selling Expenses” means all underwriting discounts and selling commissions and
any transfer taxes resulting from sales of Registrable Securities pursuant to
Section 1 hereof.
 
“Underwriters’ Representative” means the representative or representatives of
the underwriters selected by the Initiating Holders for an underwriting under
Section 1.1(c) or by Issuer for an underwriting under Section 1.2(b).
 
10

--------------------------------------------------------------------------------

 
 